Exhibit 10.02

AGREEMENT OF LEASE

by and between

COPT ACADEMY RIDGE, LLC

and

REAL TIME LOGIC, INC.

12515 ACADEMY RIDGE VIEW

COLORADO SPRINGS, COLORADO



--------------------------------------------------------------------------------

AGREEMENT OF LEASE

THIS AGREEMENT OF LEASE (this “Lease”) made this 26th day of June, 2009 (the
“Effective Date”), by and between COPT ACADEMY RIDGE, LLC (the “Landlord”) and
REAL TIME LOGIC, INC. (the “Tenant”) , witnesseth that the parties hereby agree
as follows:

W I T N E S S E T H:

THAT FOR AND IN CONSIDERATION of the mutual covenants and agreements herein
contained, the parties hereto do hereby covenant and agree as follows:

1. Definitions and Attachments.

1.1 Certain Defined Terms.

1.1.1 “Building” means the office building located at 12515 Academy Ridge View,
Colorado Springs, Colorado 80921, which is located within El Paso County,
Colorado.

1.1.2 “Rentable Area of the Building” means 60,714 rentable square feet.

1.1.3 “Premises” means the Building.

1.1.4 “Rentable Area of the Premises” means 60,714 rentable square feet.

1.1.5 “Initial Term” means a period of twelve (12) years plus the part of a
month mentioned in Section 3.1, commencing and ending as provided in
Section 3.1.

1.1.6 “Renewal Term” means one additional period of five (5) years, commencing
and ending as provided in Section 3.3.

1.1.7 “Annual Base Rent” means the amount set forth on the following schedule:

 

Lease Year

   PSF Rent    Annual Base Rent    Monthly Installments of
Annual Base Rent

1

   $ 16.75    $ 1,016,959.50    $ 84,746.63

2

   $ 17.25    $ 1,047,468.29    $ 87,289.02

3

   $ 17.77    $ 1,078,892.33    $ 89,907.69

4

   $ 18.30    $ 1,111,259.10    $ 92,604.93

5

   $ 18.85    $ 1,144,596.88    $ 95,383.07

6

   $ 19.42    $ 1,178,934.78    $ 98,244.57

7

   $ 20.00    $ 1,214,302.83    $ 101,191.90

8

   $ 20.60    $ 1,250,731.91    $ 104,227.66

9

   $ 21.22    $ 1,288,253.87    $ 107,354.49

10

   $ 21.85    $ 1,326,901.48    $ 110,575.12

11

   $ 22.51    $ 1,366,708.53    $ 113,892.38

12

   $ 23.19    $ 1,407,709.79    $ 117,309.15

 

1



--------------------------------------------------------------------------------

1.1.8 “Tenant Notice Address” means

REAL TIME LOGIC, INC.

12515 Academy Ridge View

Colorado Springs, Colorado 80921

Attn: Facilities Manager

Telephone: (719) 884-6355

Telecopier 719-884-6299

With a copy (both before and after commencement) to:

Integral Systems, Inc.

6731 Columbia Gateway Drive

Columbia, MD 21046

Attention: Chief Financial Officer & General Counsel

Telephone: (443) 539-5016

Telecopier: (410) 312-2980

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue, N.W.

Washington, DC 20036-5306

Attention: Howard B. Adler, Esq. (43500/13)

Telephone: (202) 955-8589

Telecopier: (202) 530-9526

1.2 Additional Defined Terms.

The following additional terms are defined in the places in this Lease noted
below:

 

Term

  

Section

“ADA”

   47

“Applicable Laws”

   7

“Building Expenses”

   6.2.2

“Commencement Date”

   3.1

“Common Areas”

   6.2.4

“Cost of Building Expenses Per Square Foot”

   6.4.1

“Cost of Taxes Per Square Foot”

   6.3.1

“Default Rate”

   6.6

“Hazardous Material”

   46

“HVAC”

   23

“Landlord’s Notice”

   3.3

“Lease Year”

   6.2.5

“Mortgagee”

   31

“Normal Business Hours”

   23

“Prevailing Market Rate”

   3.3

“Property”

   6.2.1

“Successor”

   32

“Taxes”

   6.2.3

“Term”

   3.

 

2



--------------------------------------------------------------------------------

1.3 Attachments.

The following documents are attached hereto, and such documents, as well as all
drawings and documents prepared pursuant thereto, shall be deemed to be a part
hereof:

 

Exhibit “A”

  - Intentionally Deleted

Exhibit “B”

  - Rules and Regulations

Exhibit “C”

  - Intentionally Deleted

Exhibit “D”

  - Estoppel Certificate

Exhibit “E”

  - Guaranty of Lease

2. Demise . Landlord hereby leases unto Tenant, and Tenant does hereby rent from
Landlord, the Premises. In addition thereto, Tenant shall have the right to use,
on a non-exclusive basis, and in common with the other tenants of the Building,
the Common Areas of the Building (as that term is defined in Section 6.2.4
hereof).

3. Term.

3.1 Commencement Date and Term. This Lease shall commence on the “Commencement
Date” (as herein defined) and shall be for the Initial Term, plus the portion of
a calendar month, if any, from the Commencement Date to the last day of the
calendar month in which such Commencement Date occurs. As used in this Lease,
the term “Commencement Date,” as advanced or postponed pursuant to the terms
hereof, shall be defined as the Effective Date.

3.2 Intentionally Deleted.

3.3 Option to Extend Lease Term. Provided Tenant is not in default (after the
giving of notice thereof and the expiration of any applicable cure period) on
the last day of the Initial Term of any material term, covenant or condition of
this Lease after the expiration of any applicable notice and/or cure period,
Tenant shall have the option to extend the Initial Term of this Lease for one
(1) additional period of five (5) years (the “Renewal Term”) to commence
immediately upon the expiration of the Initial Term.

Tenant’s rental of the Premises during the Renewal Term shall be upon the same
terms, covenants and conditions contained in this Lease, except that Tenant
shall pay to Landlord as Base Rent that amount equal to the greater of (i) the
Base Rent due immediately prior to the commencement of the First Renewal Term,
increased annually by three and one-half percent (3.5%) and (ii) the “Prevailing
Market Rate” for the Premises for the Renewal Term as hereinafter defined
(including annual adjustments). For purposes of this Section 3.3, the term
“Prevailing Market Rate” shall mean the then prevailing market rate being
charged for comparable space on comparable lease terms in comparable office
buildings in the Colorado Springs, Colorado market, with consideration given for
construction allowances, commissions, free rent, and other concessions or
premiums and actual savings to Landlord from such renewal ). In order to
exercise its option granted herein, Tenant shall notify Landlord in writing of
its intent to renew not less than two hundred seventy (270) days prior to the
expiration of the Initial Term. Within thirty (30) days following the delivery
by Tenant of such notice of its intent to renew the Lease for the Renewal Term,
Landlord shall notify Tenant in writing of its determination of the Prevailing
Market Rate for the Renewal Term as reasonably determined by Landlord
(“Landlord’s Notice”). Within ten (10) business days after receipt of Landlord’s
Notice, Tenant shall notify Landlord in writing of Tenant’s acceptance or
rejection of such rate. If Tenant shall accept such Prevailing Market Rate,
Landlord and Tenant shall enter into an amendment to this Lease acknowledging
such renewal and setting forth any terms at variance with the

 

3



--------------------------------------------------------------------------------

terms of this Lease. If Tenant shall timely reject such Prevailing Market Rate
as determined by Landlord for the Renewal Term, then within twenty (20) days
thereafter, Landlord and Tenant shall meet at a mutually acceptable time and
place and shall use their reasonable efforts to agree upon the Prevailing Market
Rate. If Landlord and Tenant shall fail to agree upon such Prevailing Market
Rate within the twenty (20) day period, Landlord and Tenant shall each appoint
an independent commercial leasing broker licensed in the Colorado Springs area
within the next ten (10) days (each, a “Broker”). Such Brokers shall deliver
their respective estimates of the Prevailing Market Rate within ten (10) days
after being appointed. If the estimates of the Prevailing Market Rate as quoted
by the Brokers are within five percent (5%) of each other, the Prevailing Market
Rate shall be deemed to be the average of the estimates presented by the
Brokers. If the estimates of the Prevailing Market Rate as quoted by the Brokers
differ by more than five percent (5%), then Landlord and Tenant shall jointly
appoint a third independent commercial real estate appraiser licensed in the
Colorado Springs area within ten (10) days after the receipt of the initial
Brokers’ estimates (the “Third Broker”) who shall deliver its estimate of the
Prevailing Market Rate within seven (7) business days after being appointed and
the Prevailing Market Rate for purposes of this Lease shall be deemed to be
whichever of the estimates presented by the Brokers that is closest to the Third
Broker’s estimate. Tenant shall notify Landlord within ten (10) days after
determination of the Prevailing Market Rate (whether as resulting from the
average of the Brokers or from the Third Broker, as applicable), whether Tenant
shall accept such Prevailing Market Rate, whereupon Landlord and Tenant shall
enter into an amendment to this Lease acknowledging such renewal and setting
forth any terms at variance with the terms of this Lease. If (i) Tenant shall
fail to timely respond to Landlord’s Notice as provided above, (ii) Tenant shall
fail to timely deliver the requisite notice exercising its option to extend by
the date prescribed above, (iii) Tenant does not timely respond within ten
(10) business days following receipt of Landlord’s Notice or (iv) Tenant does
not timely accept the Prevailing Market Rate within ten (10) days following
Landlord’s notification of the Prevailing Market Rate, as determined either by
the average of the Brokers or from the Third Broker, as applicable, then
Landlord shall provide Tenant with a second written notice (each, a “Second
Notice”), notice shall set forth in bold type “If Tenant shall fail to respond
to this notice within five (5) business days after receipt, Tenant’s option to
extend this Lease for the Renewal Term shall be void and inoperable.” In the
event that Tenant fails to respond to a Second Notice, Tenant’s option to extend
this Lease for the Renewal Term shall be void and inoperable. Landlord and
Tenant shall each pay the fee of the Broker designated by it originally and
shall split the fees of the Third Broker.

3.4 Definition of “Term”. As used herein, the word “Term” shall refer to the
Initial Term and the Renewal Term, if applicable.

4. Intentionally Deleted.

5. Use. Tenant covenants that it shall use the Premises during the Term of this
Lease solely for general office purposes and any other use not in violation of
the then current certificate of occupancy or applicable zoning regulations
(“Tenant’s Permitted Use”) and for no other purpose. For purposes of this Lease,
the term “general office use” shall not include use as a school, college,
university or educational institution of any type, use for any purposes which is
not consistent with the operation of the Building as a first class office
building, use as an recruitment or temporary help service or agency, or any use
involving regular traffic by the general public.

6. Rent.

6.1 Base Rent. As rent for the Premises during each year of the Term, Tenant
shall pay to Landlord an Annual Base Rent, in equal monthly installments, in
advance on the first day of each

 

4



--------------------------------------------------------------------------------

calendar month during the Term, and without deduction, setoff or demand in
accordance with the schedule set forth in Section 1.1.7 above. In addition to
the Base Rent, if the Term should commence on a day other than the first day of
a calendar month, Tenant shall pay to Landlord upon the Commencement Date, a sum
equaling that percentage of the monthly rent installment which equals the
percentage of such calendar month falling within the Term.

6.2 Definitions. For the purposes hereof, the following definitions shall apply:

6.2.1 “Property” shall mean the Building, the land upon which same is situated
and all fixtures and equipment thereon or therein, all commonly owned or shared
appurtenances, including but not limited to, parking areas, walkways,
landscaping and utilities, whether located on the land upon which the Building
is situated or elsewhere.

6.2.2 “Building Expenses” shall be all those expenses paid or incurred by
Landlord in connection with the owning, maintaining, operating and repairing of
the Property or any part thereof, in a manner deemed reasonable and necessary by
Landlord and shall include, without limitation, the following:

6.2.2.1 All costs and expenses of operating, repairing, lighting, cleaning, and
insuring (including liability for personal injury, death and property damage and
workers’ compensation insurance covering personnel) the Property or any part
thereof, as well as all costs incurred in removing snow, ice and debris
therefrom and of policing and regulating traffic with respect thereto, and
depreciation of all machinery and equipment used therein or thereon, replacing
or repairing of pavement, parking areas, curbs, walkways, drainage, lighting
facilities, landscaping (including replanting and replacing flowers and other
planting);

6.2.2.2 Electricity, steam and fuel used in lighting, heating, ventilating and
air conditioning and all costs, charges, and expenses incurred by Landlord in
connection with any change of any company providing electricity service,
including, without limitation, maintenance, repair, installation and service
costs associated therewith, as well as all expenses associated with the
installation of any energy or cost savings devices;

6.2.2.3 Maintenance and repair of mechanical and electrical equipment including
heating, ventilating and air conditioning equipment;

6.2.2.4 Window cleaning and janitor service, including equipment, uniforms, and
supplies and sundries;

6.2.2.5 Maintenance of elevators, stairways, rest rooms, lobbies, hallways and
other Common Areas;

6.2.2.6 Repainting and redecoration of all Common Areas;

6.2.2.7 Repair and maintenance of the parking areas, including without
limitation, the resurfacing and striping of said areas;

6.2.2.8 Sales or use taxes on supplies or services;

 

5



--------------------------------------------------------------------------------

6.2.2.9 Management fees, wages, salaries and compensation of all persons engaged
in the maintenance, operation or repair of the Property and the provision of
amenities to all tenants in the Property (including Landlord’s share of all
payroll taxes);

6.2.2.10 Accounting and engineering fees and expenses relating solely to the
Building, except for those fees and expenses related to disputes with tenants or
which are a result of and/or are based on Landlord’s negligence or other
tortious conduct;

6.2.2.11 Costs and expenses that may result from compliance with any
governmental laws or regulations that were not applicable to the Common Areas at
the time same were originally constructed; and

6.2.2.12 All other expenses which under generally accepted accounting principles
would be considered as an expense of maintaining, operating, or repairing the
Property. Notwithstanding the foregoing, (x) all expenses (whether or not such
expenses are enumerated on items 1 through 11 of this Section 6.2.2) which would
be considered capital in nature under generally accepted accounting principles
shall be excluded from “Building Expenses”, except to the extent the same is
properly includible as amortization expense under generally accepted accounting
principles (“Amortized Portion”) during the relevant accounting period and
(y) with regard to any Lease Year, the inclusion of any capital expenditures in
“Building Expenses” for such Lease Year shall be limited to the Amortized
Portion. Notwithstanding the foregoing, the (i) depreciation or amortization of
any discretionary capital expenditure or (ii) the continued depreciation or
amortization of any costs relating to an asset or improvement taken out of
service shall not be included in Building Expenses.

Notwithstanding the foregoing, the following items shall not be included in
Building Expenses:

6.2.2.13 Taxes;

6.2.2.14 any expenses incurred in connection with placing or maintaining any
mortgage or other financing or refinancing securing the Building; any payments
of interest on and amortization of indebtedness of Landlord; and any financing
and refinancing costs in respect of any indebtedness of Landlord, whether
secured or unsecured, including legal and accounting fees and expenses,
prepayment penalties and interest and amortization payments in connection
therewith;

6.2.2.15 leasing commissions paid to agents of Landlord, other brokers or any
other persons in connection with the leasing of premises in the Building or any
portion of the Property;

6.2.2.16 expenses relating to leasing, improving or demolishing any tenant
spaces in the Building (including the cost of tenant installations and
decorations, workletters, allowances, leasing commissions, advertising or
promotional expenses, costs of take-over or take back expenses with respect to
tenant obligations under leases in other buildings, and concessions) or any
other costs incurred in the leasing or sale of the Building or any portion
thereof or the Property underlying the same, or any direct or indirect interest
therein;

6.2.2.17 fixed rent, percentage rent and all other rent (except those items of
rent which otherwise constitute Building Expenses or Taxes under this Lease)
under superior leases, if any;

6.2.2.18 wages, salaries and benefits paid to any persons above the grade of
property manager;

 

6



--------------------------------------------------------------------------------

6.2.2.19 legal and accounting fees relating to, and disbursements, court costs
and expenses incurred in connection with the preparation for, negotiation of,
defending against or resolving of (in each instance whether through legal
proceeding, audit or arbitration) (A) disputes with tenants, prospective tenants
or other occupants of the Building, (B) disputes with purchasers, prospective
purchasers, mortgagees or prospective mortgagees of the Building or the Property
or any part of either, (C) the negotiation or enforcement of leases, space
leases, lease amendments, consents to assignments and subleases, or any
modifications, renewals or surrenders thereof, or contracts of sale or
mortgages, or (D) judgments, settlements or arbitrations resulting from any tort
liability on the part of Landlord and the amounts of such judgments or
settlements;

6.2.2.20 costs of services provided to other tenants of the Building on a
“rent-inclusion” basis which are not provided to Tenant on such basis;

6.2.2.21 costs that are reimbursed out of insurance, warranty or condemnation
proceeds, or which are reimbursed by any third parties, Tenant or other tenants
other than pursuant to an expense escalation clause;

6.2.2.22 costs in the nature of penalties or fines, including, without
limitation, fines and penalties incurred because of violations of legal
requirements that arise by Landlord’s failure to maintain or operate the
Building or any part thereof in compliance with such requirements, but excluding
the costs of compliance, permits and approvals required to comply with such
requirements in the ordinary course of the operation or maintenance of the
Building (which excluded costs of compliance, permits and approvals shall be
included in Building Expenses);

6.2.2.23 costs for services, supplies or repairs paid to any related entity in
excess of costs that would be payable in an “arm’s length” or unrelated
situation for comparable services, supplies or repairs;

6.2.2.24 allowances, concessions or other costs (inclusive of permits, licenses
and inspections) and expenses of improving, renovating or decorating any demised
or demisable space in the Building (including rental paid for or reimbursed to
any tenant and any other consideration, incentive or amount paid or given to any
tenant in consideration of moving into or out of the Building;

6.2.2.25 appraisal, advertising and promotional expenses;

6.2.2.26 the costs of installing, operating and maintaining a specialty
improvement, including a cafeteria, broadcasting, child care, auditorium,
lodging or private dining facility, observatory, private balconies, rooftop
decks or an athletic, luncheon or recreational club unless Tenant is permitted
to make use of such facility without additional cost or on a subsidized basis
consistent with other users; provided that, the costs of operating and
maintaining any conference center shall be included in Building Expenses, except
to the extent of any fees or charges paid by users of such conference center
(which fees and charges shall offset such included costs and expenses of
operating and maintaining such conference center);

6.2.2.27 any costs or expenses (including fines, interest, charges, penalties
and legal fees) arising out of Landlord’s failure to timely pay any of its
obligations, including, without limitation, Building Expenses or Taxes;

6.2.2.28 intentionally deleted;

 

7



--------------------------------------------------------------------------------

6.2.2.29 costs incurred to remove, remedy, contain, or treat Hazardous Materials
(as defined herein), which Hazardous Materials are brought into the Building or
onto the Property after the Effective Date of this Lease by Landlord, any other
tenant or subtenant of the Building or any third party (not acting on behalf of
Tenant) and is of such a nature, at that time, that a federal, State or
municipal governmental authority, if it had then had knowledge of the presence
of such Hazardous Materials, in the state, and under the conditions, that it
then existed in the Building or on the Property, would have then required the
removal of such Hazardous Materials or other remedial or containment action with
respect thereto;

6.2.2.30 expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged directly but which are provided
to another tenant or occupant of the Building, without charge;

6.2.2.31 costs incurred by Landlord due to the violation by Landlord or any
tenant of the terms and conditions of any lease of space in the Building;

6.2.2.32 any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord or by others, provided that any
commercially reasonable compensation paid to any concierge at the Building shall
be includable as a Building Expense;

6.2.2.33 costs of third party non-tenant parties or events, which are not
consented to by an authorized representative of Tenant;

6.2.2.34 any bad debt loss, rent loss, or reserves for bad debts or rent loss or
any reserves of any kind;

6.2.2.35 overhead and profit increment paid to the Landlord or to subsidiaries
or affiliates of the Landlord for services in the Building to the extent the
same exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

6.2.2.36 costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Building (which Building operational costs shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Building); it being understood that costs associated with
the operation of the business of the partnership or entity which constitutes the
Landlord include costs of partnership accounting and legal matters, costs of
defending any lawsuits with any mortgagee or tenant (except as the actions of
the Tenant may be in issue), costs of selling, syndicating, financing,
mortgaging or hypothecating any of the Landlord’s interest in the Building or
the Property, and costs incurred in connection with any disputes between
Landlord and its employees, between Landlord and Building management, or between
Landlord and other tenants or occupants, and Landlord’s general corporate
overhead and general and administrative expenses shall be excluded from Building
Expenses;

6.2.2.37 advertising and promotional expenditures, and the costs of promotional
signs (and the reasonable allocation of utilities thereto), excluding the costs
associated with building directories, general building signage and signage for
equipment rooms and Common Areas, in or on the Building or the Property which
identify other tenants or entities;

6.2.2.39 costs arising from charitable contributions made by Landlord, political
contributions or dues to professional or lobbying associations;

 

8



--------------------------------------------------------------------------------

6.2.2.40 costs associated with the acquisition and/or rental of sculptures,
paintings and other objects of art;

6.2.2.41 entertainment and travel expenses incurred by Landlord, its employees,
agents, partners and affiliates, other than local travel expenses incurred
directly in connection with the operation, maintenance or repair of the Building
or the Property;

6.2.2.42 costs incurred by Landlord in connection with the purchase of any
flowers, balloons or any other types of gifts for any entity whatsoever,
including, but not limited to, Tenant, other tenants, employees, vendors,
contractors, prospective tenants or agents;

6.2.2.43 intentionally deleted;

6.2.2.44 the depreciation of the Building and other structures on the Real
Property, and any other depreciation or amortization;

6.2.2.45 expenses incurred by Landlord for use of any portions of the Building
to accommodate events including, but not limited to shows, promotions, kiosks,
displays, filming, photography, private events or parties, ceremonies, and
advertising beyond the normal expenses otherwise attributable to providing
Building services, such as lighting and HVAC to such public portions of the
Building in normal Building operations during Normal Business Hours (as defined
herein);

6.2.2.46 costs arising from Landlord’s breach of this Lease, including, without
limitation, breach of Landlord’s representations made hereunder;

6.2.2.47 costs of validated parking for Landlord’s visitors to the Building;

6.2.2.48 costs allocable to any facility other than the Building, except to the
extent that such costs relate to both the Building and such other facility and
such costs are reasonably allocated to reflect that portion thereof which
relates to the Building;

6.2.2.49 the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Building, unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Building vis-à-vis time spent on matters unrelated to operating and managing the
Building;

6.2.2.50 costs in connection with the acquisition of air or development rights
or any zoning or tax lot changes;

6.2.2.51 costs and expenses otherwise includable in Building Expenses, to the
extent that Landlord is reimbursed by Tenant, other tenants or from other
sources for such costs and expenses, other than as fixed rent or as additional
rent for operating expense recoveries for the Building;

6.2.2.52 costs and expenses arising from the gross negligence or willful acts of
Landlord, any affiliate of Landlord, or any such party’s agents, contractors,
employees or representatives, and the cost of any judgment, settlement, or
arbitration award resulting from any liability of Landlord and all expenses
incurred in connection therewith;

 

9



--------------------------------------------------------------------------------

6.2.2.53 costs of utilities directly metered to tenants of the Property and
payable separately by such tenants; and, costs of overtime HVAC service provided
to any other tenant of the Building; and

6.2.2.54 costs relating to withdrawal liability or unfunded pension liability
under the Multi-Employer Pension Plan Act or similar law.

6.2.3 “Taxes” shall mean all real property taxes imposed on the Property
including currently due installments of assessments, sewer rents, ad valorem
charges, water rates, rents and charges, front foot benefit charges, and all
other governmental impositions in the nature of any of the foregoing. Excluded
from Taxes are (i) federal, state or local income taxes, (ii) franchise, gift,
transfer, excise, capital stock, estate or inheritance taxes, and
(iii) penalties or interest charged for late payment of Taxes. If at any time
during the Term the method of taxation prevailing at the commencement of the
Term shall be altered so as to cause the whole or any part of the items listed
in the first sentence of this subparagraph to be levied, assessed or imposed,
wholly or partly as a capital levy, or otherwise, on the rents received from the
Building, wholly or partly in lieu of imposition of or in addition to the
increase of taxes in the nature of real estate taxes issued against the
Property, then the charge to Landlord resulting from such altered additional
method of taxation shall be deemed to be within the definition of “Taxes.”

6.2.4 “Common Areas” shall mean those areas and facilities which may be from
time to time furnished to the Building by Landlord for the non-exclusive general
common use of tenants and other occupants of the Building, their officers,
employees, and invitees, including (without limitation) the hallways, stairs,
parking facilities including the garage, washrooms, and elevators.

6.2.5 “Lease Year” shall mean the first twelve (12) month period following the
Commencement Date and each succeeding twelve (12) month period thereafter up to
the end of the Term; provided, however, that if the Commencement Date shall
occur on a day other than the first day of a calendar month, then the first
Lease Year shall include that portion of a calendar month in which the
Commencement Date occurs in addition to the first twelve (12) month period.

6.2.6 “Annual Statement” or “Annual Statements” shall refer to the written
statement of amount due as sent by Landlord to Tenant on an annual basis
relating to Building Expenses and/or Taxes.

6.3 Rent Adjustments for Taxes.

6.3.1 On or before July 31 of each Lease Year, Landlord shall total the Taxes
for the preceding and shall allocate such Taxes to the Rentable Area of the
Building in the following manner: Taxes for the foregoing calendar year shall be
totaled and such total shall be divided by the total Rentable Area of the
Building thereby deriving the “Cost of Taxes Per Square Foot” of rentable area.

6.3.2 For so long as the entire Rentable Area of the Building is subject to this
Lease, Tenant shall be responsible for one hundred percent of the Cost of Taxes.
Otherwise, Tenant shall pay to Landlord, as additional rent at the time such
Taxes are due and payable, an amount equal to the Cost of Taxes Per Square Foot
times the number of Rentable Area of the Premises. Any additional rent due
Landlord under this Section shall be due and payable within thirty (30) days
after Landlord shall have submitted the Annual Statement to Tenant showing the
amount due. For Tenant’s obligation for such additional rent at the beginning or
end of the Lease, see Section 6.5. Landlord may, in its discretion, make a
reasonable estimate of such additional rent with respect to Taxes, and require
Tenant to pay each month during such year  1/12 of such amount, at the time of
payment of monthly installments of Base

 

10



--------------------------------------------------------------------------------

Rent. In such event, Tenant shall pay, or Landlord shall refund or credit to
Tenant’s account, any underpayment or overpayment of such additional rent within
sixty (60) days of Landlord’s annual written statement of Taxes due. Tenant
shall have the right to examine, at Tenant’s sole expense, Landlord’s records
with respect to any such increases in additional rent; provided, however, that
unless Tenant shall have given Landlord written notice of exception to any such
statement within sixty (60) days after delivery thereof, the same shall be
conclusive and binding on Tenant (subject to any subsequent reduction in Taxes).
Failure of Landlord to provide the Annual Statement within the time prescribed
will not relieve Tenant of its obligations under this Section 6.3; provided,
however, that Tenant will have no obligation to pay its portion of any increase
in Taxes until receipt of then Annual Statement from Landlord as described
above.

All reasonable expenses incurred by Landlord (including attorneys’, appraisers’
and consultants’ fees, and other costs) in contesting any increase in Taxes or
any increase in the assessment of the Property shall be included as an item of
Taxes for the purpose of computing additional rent due hereunder. If any refunds
are paid or credits made to Landlord for any Taxes for which Tenant has made any
payment of additional rent pursuant to this Section 6.3.2, Landlord shall
promptly thereafter refund to Tenant the amount that Tenant overpaid such
additional rent after taking into account such refund or credit. The preceding
sentence shall survive the termination or expiration of this Lease.

Tenant shall have the right to direct Landlord to appeal any assessment for
Taxes hereunder, and Tenant shall have the right to approve any settlement
pursuant to such appeal. If Tenant so directs Landlord to appeal any assessment
for Taxes, Landlord shall promptly and timely commence such appeal and
diligently pursue the same until such time as Tenant directs Landlord otherwise
or such appeal has been either finally determined or settled.

6.4 Rent Adjustments for Building Expenses.

6.4.1 On or before April 30 of each Lease Year, Landlord shall compute the
Building Expenses for such year and shall allocate such costs to the Rentable
Area of the Building in the following manner: Building Expenses shall be totaled
and such total shall be divided by the total Rentable Area of the Building
thereby deriving the “Cost of Building Expenses Per Square Foot”.

6.4.2 For so long as the entire Rentable Area of the Building is subject to this
Lease, Tenant shall be responsible for one hundred percent of the Cost of
Building Expenses. Otherwise, Tenant shall pay to Landlord, as additional rent,
an amount equal to the amount to the Cost of Building Expenses Per Square Foot
times the number of square feet of Rentable Area of the Premises, as set forth
in Section 1.1.4 above. If Tenant has reduced the size of the Premises, and if
occupancy of the Building during any calendar year is less than ninety-five
percent (95%), then Building Expenses for that calendar year shall be “grossed
up” to that amount of Building Expenses that, using reasonable projections,
would normally be expected to be incurred during the calendar year in question
if the Building was ninety-five percent (95%) occupied during the applicable
calendar year period, as determined under generally accepted accounting
principles; it being understood that the written statement submitted to Tenant
shall provide a reasonably detailed description of how the Building Expenses
were grossed up and that only those component expenses that are affected by
variations in occupancy levels shall be grossed up. Such additional rent shall
be computed on a year-to-year basis. Any such additional rent shall be due
within thirty (30) days after Landlord has submitted the Annual Statement to
Tenant showing the amount due. Landlord may, in its discretion, make a
reasonable estimate of such additional rent with respect to any calendar year,
and require Tenant to pay each month during such year  1/12 of such amount, at
the time of payment of monthly installments of Base Rent. In such event, Tenant
shall pay, or Landlord shall refund

 

11



--------------------------------------------------------------------------------

or credit to Tenant’s account, any underpayment or overpayment of such
additional rent within thirty (30) days after Landlord has submitted the Annual
Statement of actual Building Expenses for the Calendar year. Notwithstanding
anything to the contrary contained herein, Landlord shall use diligent efforts
to keep Building Expenses at reasonable amounts, while maintaining the Building
as a first class building. Tenant acknowledges that with regard to certain
Building Expenses, some tenants may be paying various fees directly to the
service provider (including, without limitation, janitorial services and
electricity charges), in which event the computation of Building Expenses per
rentable square foot for such items shall be determined by using the total
rentable square footage of the Building reduced by the rentable square footage
of the tenants who are paying such fees directly to the service provider.
Failure of Landlord to provide the Annual Statement within the time prescribed
will not relieve Tenant of its obligations under this Section 6.4; provided,
however, that Tenant will have no obligation to pay its portion of any increase
in Building Expenses until receipt of the Annual Statement from Landlord as
described above.

6.5 Tenant’s Right to Review Books and Records. If Tenant disputes any amounts
set forth in either of the Annual Statement, Tenant shall have the right to
notify Landlord in writing, not later than sixty (60) days following receipt of
the relevant Annual Statement(s), that it disputes such Annual Statement(s) and
that it intends to audit Landlord’s books and records in respect to the calendar
year which is the subject of the Annual Statements (the “Audit Notice”). If
Tenant fails to give Landlord the Audit Notice on or before such sixty (60) day
period, the Annual Statements for the applicable calendar year shall be final
and binding upon Tenant and shall, as between the parties, be conclusively
deemed correct. If Tenant gives Landlord the Audit Notice in a timely manner,
Tenant must commence such audit within thirty (30) days after the Audit Notice
is delivered to Landlord, and the audit must be completed within one hundred
twenty (120) days after the Audit Notice is delivered to Landlord. If Tenant
does not commence and complete the audit within such periods, the Annual
Statements that Tenant elected to audit shall be deemed final and binding upon
Tenant and shall, as between the parties, be conclusively deemed correct. Such
audit shall be conducted by a nationally or regionally recognized independent
certified public accountant or other certified public accountant mutually
selected by Tenant and reasonably acceptable to Landlord. The audit shall take
place at the offices of Landlord where its books and records are located at a
mutually convenient time during Landlord’s regular business hours. The
accountant conducting the audit shall be compensated by Tenant on an hourly or
flat fee basis and shall not in any manner be compensated based upon a
percentage of overcharges it discovers or on any other contingency fee basis. No
subtenant shall have any right to conduct an audit, and no assignee shall
conduct an audit for any period during which such assignee was not the tenant
under the Lease. Each of the parties agrees that the results of any audit under
this Section 6.5 shall be kept strictly confidential by it and shall not be
disclosed to any other person or entity (other than such party’s accountants,
attorneys and advisors), except in connection with the pursuit of remedies
hereunder or as required by law. The time frames hereunder shall be extended for
Landlord delays and force majeure delays. Any overpayments by Tenant shall be
credited or refunded as provided herein, and any underpayments shall be paid to
Landlord. If any such audit discloses a liability for Tenant’s proportionate
share of Building Expenses for either such calendar year which is less than
ninety-five (95%) of that amount which Landlord has attributed to Tenant for
such calendar year, Landlord shall, in addition to the refund of such excess,
pay to Tenant the reasonable cost of such audit for such calendar year

6.6 Additional Rent Payments. Tenant’s obligation to pay any additional rent
accruing during the Term pursuant to Sections 6.3 and 6.4 hereof shall apply pro
rata to the proportionate part of a calendar year as to Taxes and Building
Expenses, in which this Lease ends, for the portion of each such year during
which this Lease is in effect. Such obligation to make payments of such
additional rent shall survive the expiration or sooner termination of the Term.

 

12



--------------------------------------------------------------------------------

6.7 Payments. All payments or installments of any rent hereunder and all sums
whatsoever due under this Lease (including but not limited to court costs and
attorneys’ fees) shall be deemed rent and shall be paid to Landlord at the
address designated by Landlord. If, after the first two of any such events
during any twelve (12) month period , any amount of Annual Base Rent or
additional rent shall remain unpaid for five (5) business days after such
payment becomes due, Tenant shall pay Landlord a late charge equal to the
greater of (i) $35.00 and (ii) five percent (5%) of the such overdue amount to
partially compensate Landlord for its administrative costs in connection with
such overdue payment; which administrative costs Tenant expressly acknowledges
are reasonable and do not constitute a penalty. In addition, such overdue
amounts shall bear interest at the lesser of 12% per annum and the maximum
allowable legal rate applicable to Tenant) (the “Default Rate”) until paid.
Additionally, if any of Tenant’s checks for payment of rent or additional rent
are returned to Landlord for insufficient funds, Tenant shall pay to Landlord as
additional rent the greater of (i) $50.00 or (ii) the amount of actual charges
incurred by Landlord, for each such check returned for insufficient funds, and
if two or more of Tenant’s checks in payment of rent or additional rent due
hereunder are returned for insufficient funds in any calendar year, Landlord
reserves the right upon ten (10) days advance written notice to Tenant to
thereafter require Tenant to pay all rent and additional rent and other sums
whatsoever due under this Lease in cash, by money order or by certified check or
cashier’s check.

7. Requirements of Applicable Law. From and after the Commencement Date,
Landlord, at its sole cost and expense, shall comply promptly with all
applicable laws, ordinances, rules and regulations of governmental authorities
having jurisdiction over the Property (“Applicable Laws”) now in force or which
may hereafter be in force, which impose any duty upon Landlord or Tenant with
respect to the general use, occupancy or alteration of the Premises or any part
thereof and for the prevention of fires; provided, however, that Tenant, at its
sole cost and expense, shall thereafter comply promptly with all Applicable Laws
now in force or which may hereafter be in force, which impose any duty upon
Landlord or Tenant on account of the particular manner of use of the Premises by
Tenant.

8. Certificate of Occupancy. Subject to the provisions of Sections 7 and 9,
Tenant shall not use or occupy the Premises in violation of any certificate of
occupancy, permit, or other governmental consent issued for the
Building. Subject to the provisions of Section 9 below, if any governmental
authority, after the commencement of the Term, shall contend or declare that the
Premises are being used for a purpose which is in violation of such certificate
of occupancy, permit, or consent, then Tenant shall, upon five (5) days’ notice
from Landlord, immediately discontinue such use of the Premises. Subject to the
provisions of Section 9 below, if thereafter the governmental authority
asserting such violation commences or continues criminal proceedings against
Landlord for Tenant’s failure to discontinue such use, in addition to any and
all rights, privileges and remedies given to Landlord under this Lease for
default therein, Landlord shall have the right to terminate this Lease
forthwith. Tenant shall indemnify and hold Landlord harmless of and from any and
all liability for any such violation or violations by Tenant.

9. Contest-Statute, Ordinance, Etc. Tenant may, after notice to Landlord, by
appropriate proceedings conducted promptly at Tenant’s own expense in Tenant’s
name and whenever necessary in Landlord’s name, contest in good faith the
validity or enforcement of any such statute, ordinance, law, order, regulation
or requirement and may similarly contest any assertion of violation of any
certificate of occupancy, permit, or any consent issued for the Building. Tenant
may, pending such contest, defer compliance therewith if, in the opinion of
counsel for Landlord, such deferral shall not subject either Landlord or the
Premises or the Property (or any part thereof) to any penalty, fine or
forfeiture, and if Tenant shall post a bond with corporate surety approved by
Landlord sufficient, in Landlord’s opinion, fully to indemnify Landlord from
loss.

 

13



--------------------------------------------------------------------------------

10. Tenant’s Improvements. Tenant shall have the right to make such
non-structural improvements to the Premises as it may deem necessary at its sole
cost and expense. Tenant shall not make any alterations, installations,
additions or improvements to the Premises, including but not limited to the
installation of any fixtures, the cost of which exceeds the greater of (1) Five
Dollars ($5.00) per square foot of the area being altered and (2) $125,000 per
calendar year (increased by three and one-half percent (3.5%) each Lease Year),
without Landlord’s prior written consent (such consent not to be unreasonably
conditioned, delayed or withheld), and then only by contractors or mechanics
employed or reasonably approved by Landlord and provided that Landlord is given
plans and CADD drawings for such alterations. All such work, alterations,
decorations, installations, additions or improvements shall be done at Tenant’s
sole expense and at such times and in such manner as Landlord may from time to
time reasonably designate. Landlord agrees to respond to Tenant’s written
request for approval of the plans and specifications for any such alterations
requiring Landlord’s approval within ten (10) days after delivery of the same.
Landlord’s response for Tenant’s request for approval of the plans and
specifications shall be in writing and, if Landlord withholds its consent to any
such alterations described in any such plans and specifications, Landlord shall
specify the basis for such disapproval, and Landlord will use reasonable efforts
to include (but in no event shall Landlord be obligated to provide) changes to
Tenant’s plans and specifications which would be required to obtain Landlord’s
approval. If Landlord fails to approve or disapprove the plans and
specifications submitted by Tenant within such ten (10) day period, Tenant shall
provide Landlord with a second written request for approval (a “Follow-Up
Request”) that specifically identifies the applicable plans and specifications
and contains the following statement in bold and capital letters: “THIS IS A
FOLLOW-UP REQUEST FOR APPROVAL OF PLANS PURSUANT TO THE PROVISIONS OF SECTION 10
OF THE LEASE. IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE PLANS
DESCRIBED HEREIN, AND TENANT MAY, SUBJECT TO THE PROVISIONS OF THE LEASE,
COMMENCE THE ALTERATIONS DESCRIBED IN THE PLANS.” If Landlord fails to respond
to such Follow-Up Request within five (5) Business Days after receipt by
Landlord of the Follow-Up Request, the plans and specifications in question
shall be deemed approved by Landlord, and Tenant may, subject to the other terms
of this Lease, commence such alterations described therein. If Landlord timely
delivers to Tenant notice of Landlord’s disapproval of any plans and
specifications, Tenant may revise Tenant’s plans and specifications and resubmit
such plans and specifications to Landlord; in such event, the scope of
Landlord’s review of such plans and specifications shall be limited to Tenant’s
correction of the items in which Landlord had previously objected in writing.
Landlord’s consent to and/or approval of Tenant’s plans and specifications for
the aforesaid improvements shall create no responsibility or liability on the
part of Landlord for their completeness, design sufficiency, or compliance with
all laws, rules and regulations of governmental agencies or authorities. All
alterations, decorations, installations, additions or improvements made by
either of the parties hereto upon the Premises, except movable office furniture
put in at the expense of Tenant and other items as mutually agreed upon in
writing, shall be the property of Landlord and shall remain upon and be
surrendered with the Premises at the termination of this Lease without
molestation or injury. If Tenant fails to remove any such furniture or other
personal property, Landlord shall have the right, but not the obligation, to
remove and dispose of such items, and restore the Premises accordingly and
Tenant shall reimburse Landlord for the costs of such removal, disposal and
restoration within thirty (30) days after receipt of an invoice therefore,
together with interest at the Default Rate if not paid within said 30 day
period.

 

14



--------------------------------------------------------------------------------

11. Repairs and Maintenance.

11.1 Tenant’s Care of the Premises and Building. Except as set forth in
Section 11.5 below, during the Term Tenant shall:

(i) keep the interior of the Premises and the fixtures, appurtenances and
improvements therein (other than roof, foundation, exterior walls, windows and
the Building Systems, as hereinafter defined) in good order and condition,
ordinary wear and tear excepted;

(ii) make repairs and replacements to the Premises required because of Tenant’s
misuse or negligence, except to the extent that the repairs or replacements are
covered by Landlord’s insurance as required hereunder;

(iii) repair and replace special equipment or decorative treatments installed by
or at Tenant’s request and that serve the Premises only, except to the extent
the repairs or replacements are needed because of Landlord’s misuse or
negligence, and are not covered by Tenant’s insurance as required hereunder;

(iv) pay for all damage to the Building, its fixtures and appurtenances, as well
as all damages sustained by Tenant or occupants of the Building due to any
waste, misuse or neglect of the Premises, its fixtures and appurtenances by
Tenant, except to the extent that the repair of such damage is covered by
Landlord’s insurance as required hereunder to the extent that Landlord actually
receives proceeds therefrom or would have been covered had Landlord maintained
the insurance required hereunder; and

(v) not commit waste.

In addition Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot area, which such floor was designed to
carry and which may be allowed under Applicable Laws. Landlord reserves the
right to prescribe the weight and position of all heavy equipment brought onto
the Premises and prescribe any reinforcing required under the circumstances, all
such reinforcing to be at Tenant’s expense.

11.2 Landlord’s Repairs. Except as set forth in Section 11.5 below and except
for the repairs and replacements that Tenant is required to make pursuant to
Section 11.1 above, Landlord shall make all other repairs and replacements to
the Premises, Common Areas and Building as shall be reasonably deemed necessary
to maintain the Building in a condition comparable to other first class suburban
office buildings in the Colorado Springs, Colorado area. This maintenance shall
include the roof, foundation, exterior walls, windows, interior structural
walls, all structural components, and all systems such as mechanical,
electrical, multi-tenant HVAC, if applicable, and plumbing, (the “Building
Systems”), provided that Building Systems shall expressly exclude any
supplementary HVAC units or other electrical equipment installed by Tenant. The
cost of such repairs shall be deemed a part of Building Expenses, provided,
however, that, for the avoidance of doubt, any such costs of all of such repairs
which would be considered capital in nature under generally accepted accounting
principles shall be paid by Landlord. There shall be no allowance to Tenant for
a diminution of rental value, no abatement of rent, and no liability on the part
of Landlord by reason of inconvenience, annoyance or injury to business arising
from Landlord, Tenant or others making any repairs or performing maintenance as
provided for herein.

 

15



--------------------------------------------------------------------------------

11.3 Time for Repairs. Repairs or replacements required pursuant to Section 11.1
and 11.2 above shall be made within a reasonable time (depending on the nature
of the repair or replacement needed - generally no more than fifteen (15) days)
after receiving notice or having actual knowledge of the need for a repair or
replacement.

11.4 Surrender of the Premises. Upon the termination of this Lease, without the
need for prior notice from Landlord, Tenant shall surrender the Premises to
Landlord in the same broom clean condition that the Premises were in on the
Commencement Date except for:

(i) ordinary wear and tear;

(ii) damage by the elements, fire, and other casualty unless Tenant would be
required to repair under the provisions of this Lease;

(iii) damage arising from any cause not required to be repaired or replaced by
Tenant; and

(iv) alterations as permitted by this Lease unless consent was conditioned on
their removal.

On surrender, Tenant shall remove from the Premises its personal property, trade
fixtures and any alterations required to be removed pursuant to the terms of
this Lease and repair any damage to the Premises caused by this removal. Any
items not removed by Tenant as required above shall be considered abandoned.
Landlord may dispose of abandoned items as Landlord chooses and bill Tenant for
the cost of their disposal.

11.5 Responsibility for the Cost of Certain Repairs and Maintenance.
Notwithstanding anything in the contrary in this Section 11 or otherwise in this
Lease, from and after the date hereof to and including the nine-month
anniversary of the date hereof, while Landlord shall be responsible for the
performance such obligations, Tenant shall be fully responsible for the cost of
any of the obligations of Landlord under Section 11.2 above. Landlord shall
submit a reasonably detailed invoice for any such costs to Tenant, and Tenant
shall reimburse Landlord within thirty (30) days thereof.

12. Conduct on Premises. Tenant shall not do, or permit anything to be done in
the Premises, or bring or keep anything therein which shall, in any way,
increase the rate of fire insurance on the Building, or invalidate or conflict
with the fire insurance policies on the Building, fixtures or on property kept
therein, or obstruct or interfere with the rights of Landlord or of other
tenants, or in any other way injure or annoy Landlord or the other tenants, or
subject Landlord to any liability for injury to persons or damage to property,
or interfere with the good order of the Building, or conflict with Applicable
Laws, or the Colorado Fire Underwriters Rating Bureau. Tenant agrees that any
increase of fire insurance premiums on the Building or contents caused by the
occupancy of Tenant and any expense or cost incurred in consequence of
negligence or carelessness or the willful action of Tenant, Tenant’s employees,
agents, servants, or invitees shall, as they accrue be added to the rent
heretofore reserved and be paid as a part thereof; and Landlord shall have all
the rights and remedies for the collection of same as are conferred upon
Landlord for the collection of rent provided to be paid pursuant to the terms of
this Lease.

 

16



--------------------------------------------------------------------------------

13. Insurance.

13.1 Tenant’s Insurance. Tenant shall keep in force at its own expense, so long
as this Lease remains in effect, (a) public liability insurance, including
insurance against assumed or contractual liability under this Lease, with
respect to the Premises, to afford protection with limits, per person and for
each occurrence, of not less than Two Million Dollars ($2,000,000), combined
single limit, with respect to personal injury and death and property damage,
such insurance to provide for only a reasonable deductible, (b) all-risk
property and casualty insurance, including theft, written at replacement cost
value and with replacement cost endorsement, covering all of Tenant’s personal
property in the Premises and all improvements installed in the Premises by or on
behalf of Tenant whether pursuant to the terms of Section 10, or otherwise, such
insurance to provide for only a reasonable deductible, (c) if, and to the
extent, required by law, workmen’s compensation or similar insurance offering
statutory coverage and containing statutory limits (d) insurance covering all
plate and other interior glass in the Premises for and in the name of Landlord
and (e) business interruption insurance in an amount sufficient to reimburse
Tenant for loss of earnings attributable to prevention of access to the Building
or the Premises for a period of at least twelve (12) months. Such policies shall
be maintained with companies and in form reasonably acceptable to Landlord and
shall be written as primary policy coverage and not contributing with, or in
excess of, any coverage which Landlord shall carry. Tenant shall deposit the
policy or policies of such required insurance or certificates thereof with
Landlord prior to the Commencement Date, which policies shall name Landlord or
its designee and, at the request of Landlord, its mortgagees, as additional
insured and shall also contain a provision stating that such policy or policies
shall not be canceled except after thirty (30) days’ written notice to Landlord
or its designees. All such policies of insurance shall be effective as of the
date Tenant occupies the Premises and shall be maintained in force at all times
during the Term of this Lease and all other times during which Tenant shall
occupy the Premises. In addition to the foregoing insurance coverage, Tenant
shall require any contractor retained by it to perform work on the Premises to
carry and maintain, at no expense to Landlord, during such times as contractor
is working in the Premises, a non-deductible (i) comprehensive general liability
insurance policy, including, but not limited to, contractor’s liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement and contractor’s protective liability coverage,
to afford protection with limits per person and for each occurrence, of not less
than Two Hundred Thousand Dollars ($200,000.00), combined single limit, with
respect to personal injury and death and property damage, such insurance to
provide for no deductible, and (ii) workmen’s compensation insurance or similar
insurance in form and amounts as required by law. In the event of damage to or
destruction of the Premises and the termination of this Lease by Landlord
pursuant to Section 18 herein, Tenant agrees that it shall pay Landlord all of
its insurance proceeds relating to improvements made in the Premises by or on
behalf of Tenant whether pursuant to the terms of Section 10, or otherwise. If
Tenant fails to comply with its covenants made in this Section, if such
insurance would terminate or if Landlord has reason to believe such insurance is
about to be terminated, Landlord may at its option cause such insurance as it in
its sole judgment deems necessary to be issued, and in such event Tenant agrees
to pay promptly upon Landlord’s demand, as additional rent the premiums for such
insurance.

13.2 Landlord’s Insurance. Landlord shall keep in force at its own expense
(a) contractual and comprehensive general liability insurance, including public
liability and property damage, with a minimum combined single limit of liability
of Five Million Dollars ($5,000,000.00) for personal injuries or death of
persons occurring in or about the Building and Premises, and (b) all-risk
property and casualty insurance written at replacement cost value covering the
Building and all of Landlord’s improvements in and about same.

13.3 Waiver of Subrogation. Each party hereto waives claims arising in any
manner in its favor and against the other party and agrees that neither party
hereto shall be liable to the other party or to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or

 

17



--------------------------------------------------------------------------------

damage to the Building, the Premises or other tangible property, or any
resulting loss of income, or losses under worker’s compensation laws and
benefits, or against liability on or about the Building, even though such loss
or damage might have been occasioned by the negligence of such party, its agents
or employees if any such loss or damage is covered by insurance benefiting the
party suffering such loss or damage as was required to be covered by insurance
carried pursuant to this Lease. Landlord shall cause each insurance policy
carried by it insuring against liability on or about the Building or insuring
the Premises and the Building or income resulting therefrom against loss by fire
or any of the casualties covered by the all-risk insurance carried by it
hereunder to be written in such a manner as to provide that the insurer waives
all right of recovery by way of subrogation against Tenant in connection with
any loss or damage covered by such policies. Tenant shall cause each insurance
policy carried by it insuring against liability or insuring the Premises
(including the contents thereof and Tenant’s Improvements installed therein by
Tenant or on its behalf) against loss by fire or any of the casualties covered
by the all-risk insurance required hereunder to be written in such a manner as
to provide that the insurer waives all right of recovery by way of subrogation
against Landlord in connection with any loss or damage covered by such policies.

14. Rules and Regulations. If the Building becomes multi-tenanted building,
Tenant shall be bound by the rules and regulations set forth on the schedule
attached hereto as Exhibit “B” and made a part hereof. Landlord shall have the
right, from time to time, to issue additional or amended rules and regulations
regarding the use of the Building, so long as the rules shall be reasonable,
non-discriminatory between tenants and do not materially interfere with Tenant’s
use of the Premises as contemplated by this Lease. When so issued the same shall
be considered a part of this Lease and Tenant covenants that the additional or
amended rules and regulations shall likewise be faithfully observed by Tenant,
the employees of Tenant and all persons invited by Tenant into the Building,
provided, that the additional or amended rules are made applicable to all office
tenants similarly situated as Tenant. Landlord shall not be liable to Tenant for
the violation of any of the rules and regulations, or the breach of any covenant
or condition in any lease, by any other tenant in the Building.

15. Mechanics’ Liens. Tenant shall not do or suffer to be done any act, matter
or thing whereby Tenant’s interest in the Premises, or any part thereof, may be
encumbered by any mechanics’ lien. Tenant shall discharge or bond off, within
ten (10) days after the date of filing, any mechanics’ liens filed against
Tenant’s interest in the Premises, or any part thereof, purporting to be for
labor or material furnished or to be furnished to Tenant. Landlord shall not be
liable for any labor or materials furnished or to be furnished to Tenant upon
credit, and no mechanics’ or other lien for labor or materials shall attach to
or affect the reversionary or other estate or interest of Landlord in and to the
Premises, or the Property.

16. Failure to Repair. In the event that Tenant fails after reasonable prior
written notice from Landlord, to keep the Premises in a good state of condition
and repair pursuant to Section 11 above, or to do any act or make any payment
required under this Lease or otherwise fails to comply herewith, Landlord may,
at its option (but without being obliged to do so) immediately, or at any time
thereafter and without notice, perform the same for the account of Tenant,
including the right to enter upon the Premises at all reasonable hours to make
such repairs, or do any act or make any payment or compliance which Tenant has
failed to do, and upon demand, Tenant shall reimburse Landlord for any such
expense incurred by Landlord including but not limited to any costs, damages and
reasonable counsel fees. Any moneys expended by Landlord, as aforesaid, shall be
deemed additional rent, collectible as such by Landlord. All rights given to
Landlord in this Section shall be in addition to any other right or remedy of
Landlord herein contained.

 

18



--------------------------------------------------------------------------------

If at any time or times Landlord shall be in default in the performance or
observance of any of its covenants, agreements or undertakings provided in this
Lease, and if Landlord shall not cure or remedy such default within thirty
(30) days after Tenant gives written notice thereof (or such shorter timeframe
as is reasonable in the event of an emergency) to Landlord, or, if such default
cannot reasonably be cured and remedied within thirty (30) days, if Landlord
shall not commence in good faith to cure and remedy such default within thirty
(30) days after receipt of such notice from Tenant and continue with due
diligence until such default is cured and remedied, then Tenant shall provide
Landlord with written notice notifying Landlord of the failed obligation, which
notice shall set forth in bold type “If Landlord shall fail to commence cure
within five (5) business days after receipt of this notice, Tenant shall
pursuant to the terms of the Lease, be permitted to commence and complete such
cure on Landlord’s behalf and charge Landlord for such cure.” Such notice shall
set forth Tenant’s intended action, which such action shall be only that action
which in Tenant’s good faith judgment is reasonably appropriate to cure and
remedy such default by Landlord. If Landlord shall thereafter fail to commence
such cure, Tenant may, take such action as is indicated in the second notice
required above, and Landlord shall, within thirty (30) days after receipt of
demand therefor, pay to Tenant an amount equal to all reasonable costs and
expenses incurred by Tenant in so curing and remedying such default. If Landlord
fails to pay Tenant within the 30-day period, Tenant shall be permitted to
offset the amount due against Base Rent after obtain a judgment in its favor
from an adjudicatory body.

17. Property — Loss, Damage. Landlord, its agents and employees shall not be
liable to Tenant for (i) any damage or loss of property of Tenant placed in the
custody of persons employed to provide services for or stored in or about the
Premises and/or the Building, unless such damage or loss is the result of the
negligence of Landlord, (ii) any injury or damage to persons, property or the
business of Tenant resulting from a latent defect in or material change in the
condition of the Building, and (iii) interference with the light, air, or other
incorporeal hereditaments of the Premises.

18. Destruction — Fire or Other Casualty. In case of partial damage to the
Premises by fire or other casualty insured against by Landlord, Tenant shall
give immediate notice thereof to Landlord, who shall thereupon cause damage to
all property owned by it to be repaired with reasonable speed at the expense of
Landlord, due allowance being made for reasonable delay which may arise by
reason of adjustment of loss under insurance policies on the part of Landlord
and/or Tenant, and for reasonable delay on account of “labor troubles” or any
other cause beyond Landlord’s control, and to the extent that the Premises (or
any part of the Premises) are rendered untenantable the rent shall abate from
the date of such casualty (in the case that only a part of the Premises is so
affected, in proportion to the area of such part of the Premises to the area of
the entire Premises). In the event the damage shall be so extensive to the whole
Building as to render it uneconomical, in Landlord’s opinion, to restore for its
present uses and Landlord shall decide not to repair or rebuild the Building,
this Lease, at the option of Landlord, shall be terminated upon written notice
to Tenant and the rent shall, in such event, be paid to or adjusted as of the
date of such damage, and the terms of this Lease shall expire by lapse of time
and conditional limitation upon the third day after such notice is mailed, and
Tenant shall thereupon vacate the Premises and surrender the same to Landlord,
but no such termination shall release Tenant from any liability to Landlord
arising from such damage or from any breach of the obligations imposed on Tenant
hereunder, or from any obligations accrued hereunder prior to such termination.
In addition, in the event that (a) Landlord fails to notify Tenant of the
estimated time to complete the restoration within thirty (30) days after the
casualty, (b) Landlord estimates that its repairs will take more than one
hundred eighty (180) days for any areas of the Premises, or (c) Tenant is
actually deprived of the use of all or any substantial portion of the Premises
for a period in excess of one hundred eighty (180) days, Tenant shall have the
right, by written notice to Landlord to terminate the Lease as of the date of
the casualty, provided that Tenant gives its notice within forty-five (45) days
after the date of the casualty in the case of subparagraph (a) above, within
forty-five

 

19



--------------------------------------------------------------------------------

(45) days after receipt of Landlord’s notice of the estimated time to complete
the restoration or repair in the case of subparagraph (b) above, or within
forty-five (45) days after failing to meet the deadline set forth in
subparagraph (c) above.

19. Eminent Domain. If (1) the whole or more than ten percent (10%) of the floor
area of the Premises shall be taken or condemned by Eminent Domain for any
public or quasi-public use or purpose (or rendered untenantable by such a taking
or condemnation), and either party shall elect, by giving written notice to the
other, or (2) more than fifty percent (50%) of the floor area of the Building
shall be so taken, and Landlord shall elect, in its sole discretion, by giving
written notice to Tenant, any written notice to be given not more than sixty
(60) days after the date on which title shall vest in such condemnation
proceeding, to terminate this Lease, then, in either such event, the Term of
this Lease shall cease and terminate as of the date of title vesting. In the
case of any taking or condemnation where the Term of this Lease shall not cease
and terminate, to the extent that the Premises (or any part of the Premises) are
taken or condemned, or rendered untenantable by such taking or condemnation, the
rent shall abate from the date of such taking or condemnation (in the case that
only a part of the Premises is so affected, in proportion to the area of such
part of the Premises to the area of the entire Premises). In case of any taking
or condemnation, whether or not the Term of this Lease shall cease and
terminate, the entire award shall be the property of Landlord, and Tenant hereby
assigns to Landlord all its right, title and interest in and to any such award,
except that Tenant shall be entitled to claim, prove and receive in the
proceedings such awards as may be allowed for moving expenses, loss of profit
and fixtures and other equipment installed by it which shall not, under the
terms of this Lease, be or become the property of Landlord at the termination
hereof, but only if such awards shall be made by the condemnation, court or
other authority in addition to, and be stated separately from, the award made by
it for the Property or part thereof so taken.

20. Assignment. (a) So long as an Event of Default does not then exist, and
further provided that Tenant has fully and faithfully performed all of the terms
and conditions of this Lease, Landlord shall not unreasonably withhold,
condition or delay its consent to an assignment of this Lease or sublease of the
Premises for any of the then remaining portion of the unexpired Term provided:
(i) in the event of an assignment, assignee (and all other entities or persons
to be obligated pursuant to such assignment) can be reasonably expected to be
able to assume Tenant’s financial obligations hereunder, in Landlord’s
reasonable judgment; (ii) in the event of an assignment, such assignee shall
assume in writing all of Tenant’s obligations under this Lease; (iii) in the
event of a sublease, such sublease shall in all respects be subject to and in
conformance with the terms of this Lease; and (iv) in all events Tenant
continues to remain liable and the Guaranty remains in place on this Lease for
the performance of all terms, including but not limited to, payment of all rent
due hereunder. Landlord and Tenant acknowledge and agree that it shall not be
unreasonable for Landlord to withhold its consent to an assignment if in
Landlord’s reasonable discretion, the assignee lacks sufficient business
experience or net worth to successfully operate its business within the Premises
in accordance with the terms, covenants and conditions of this Lease. If this
Lease be assigned, or if the Premises or any part thereof be sublet or occupied
by anybody other than Tenant, Landlord may, after the occurrence and during the
continuance of an Event of Default by Tenant, collect rent from the assignee,
subtenant or occupant and apply the net amount collected to the rent herein
reserved, but no such collection shall be deemed a waiver of this covenant, or
the acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the further observance and performance by Tenant of the covenants
herein contained. No assignment or sublease, regardless of whether Landlord’s
consent has been granted or withheld, shall be deemed to release Tenant from any
of its obligations nor shall the same be deemed to release any person or entity
guaranteeing the obligations of Tenant hereunder from their obligations as
guarantor. Landlord’s acceptance of any name submitted by Tenant, an agent of
Tenant, or anyone acting by, through or under Tenant for the purpose of being

 

20



--------------------------------------------------------------------------------

listed on the Building directory will not be deemed, nor will it substitute for,
Landlord’s consent, as required by this Lease, to any sublease, assignment, or
other occupancy of the Premises by anyone other than Tenant or Tenant’s
employees. Fifty percent (50%) of any profit or additional consideration or rent
in excess of the Base Rent or additional rent payable by Tenant hereunder (and
net of any actual out-of-pocket costs of such sublease or assignment, including,
without limitation, construction allowances, commissions, free rent, and other
concessions or premiums, and reasonable legal fees,) which is payable to Tenant
as a result of any assignment or subletting (except for any assignment or
subletting that is permitted without the consent or approval of Landlord
pursuant to Section 20(b) below) shall be paid to Landlord as additional rent
when received by Tenant. All the foregoing notwithstanding, Tenant shall not
enter into any lease, sublease, license, concession or other agreement for the
use, occupancy or utilization of the Premises or any portion thereof, which
provides for a rental or other payment for such use, occupancy or utilization
based in whole or in part on the income or profits derived by any person or
entity from the property leased, used, occupied or utilized. Any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a conveyance of any right or interest in the possession, use
or occupancy of any part of the Premises. Any consent by Landlord hereunder
shall not constitute a waiver of strict future compliance by Tenant with the
provisions of this Section 20. In no event shall the proposed assignee or
sublessee be occupying other space in the Building, nor shall it be a
prospective tenant either then negotiating with Landlord or has negotiated with
Landlord for premises within the prior six (6) month period, unless there is no
comparable space then available for lease in the Building.

(b) Notwithstanding the foregoing, without the consent and approval of Landlord,
Tenant shall have the right to (i) assign this Lease or sublease the Premises or
any portion thereof (however, Tenant shall provide ten (10) days’ prior written
notice thereof along with a true and complete copy of the sublease or assignment
document) to any subsidiary or affiliate of Tenant, (ii) assign this Lease or
sublease the Premises in the event of a merger or a sale of all or substantially
all of the Tenant’s assets, and in any event shall notify Landlord in writing
within thirty (30) days of the effective date of such assignment or sublease.
For the purposes hereof, “affiliate” shall mean an entity or individual that
controls, is controlled by or is under the common control with Tenant. Tenant
shall remain liable under the terms hereof if Tenant exercises its rights under
this paragraph to the extent it survives such corporate event. Nothing herein
shall be deemed to prohibit the occupancy of the Premises by one or more
Business Relationship Entities, provided that any such Business Relationship
Entities shall not occupy more than 10% of the Rentable Area of the Premises at
any one time. The term “Business Relationship Entities” shall mean any
(i) Persons actively engaged in providing services to Tenant or any affiliate of
Tenant and (ii) any attorneys, consultants and other Persons with which Tenant
has an active business relationship.

21. Default; Remedies; Bankruptcy of Tenant. Any one or more of the following
events shall constitute an “Event of Default” hereunder, at Landlord’s
election: (a) the sale of Tenant’s interest in the Premises under attachment,
execution or similar legal process or, the adjudication of Tenant as a bankrupt
or insolvent, unless such adjudication is vacated within sixty (60) days;
(b) the filing of a voluntary petition proposing the adjudication of Tenant (or
any guarantor of Tenant’s obligations hereunder) as a bankrupt or insolvent, or
the reorganization of Tenant (or any such guarantor), or an arrangement by
Tenant (or any such guarantor) with its creditors, whether pursuant to the
Federal Bankruptcy Code or any similar federal or state proceeding, unless such
petition is filed by a party other than Tenant (or any such guarantor) and is
withdrawn or dismissed within sixty (60) days after the date of its filing;
(c) the admission, in writing, by Tenant (or any such guarantor) of its
inability to pay its debts when due; (d) the appointment of a receiver or
trustee for the business or property of Tenant (or any such guarantor), unless
such appointment is vacated within sixty (60) days of its entry; (e) the making
by Tenant (or any such

 

21



--------------------------------------------------------------------------------

guarantor) of an assignment for the benefit of its creditors, or if, in any
other manner, Tenant’s interest in this Lease shall pass to another by operation
of law; (f) the failure of Tenant to pay any rent, additional rent or other sum
of money when due and such failure continues for a period of ten (10) days after
receipt of written notice that the same is past due hereunder; (g) if Tenant
fails to pay any rent or additional rent when due after Landlord shall have
given Tenant written notice with respect to such non-payment more than twice in
any twelve (12) month period as provided in subsection (f) above;; (h) Tenant
shall abandon the Premises which shall continue for sixty (60) days after the
giving of notice thereof by Landlord; (i) the default by Tenant in the
performance or observance of any covenant or agreement of this Lease (other than
a default involving the payment of money), which default is not cured within
thirty (30) days after the giving of notice thereof by Landlord, unless such
default is of such nature that it cannot be cured within such thirty (30) day
period, in which case no Event of Default shall occur so long as Tenant shall
commence the curing of the default within such thirty (30) day period and shall
thereafter diligently prosecute the curing of same and (j) failure to make any
Restriction Payment pursuant to the terms of the Agreement of Sale dated the
date hereof, between Landlord and Tenant, and such failure continues for a
period of ten (10) days after receipt of written notice that the same is past
due hereunder.

Upon the occurrence and continuance of an Event of Default, Landlord, with such
notice to Tenant as provided for by law or as expressly provided for herein, may
do any one or more of the following: (a) sell, at public or private sale, all or
any part of the goods, chattels, fixtures and other personal property belonging
to Tenant which are or may be put into the Premises during the Term, whether or
not exempt from sale under execution or attachment (it being agreed that the
property shall at all times be bound with a lien in favor of Landlord and shall
be chargeable for all rent and for the fulfillment of the other covenants and
agreements herein contained), and apply the proceeds of such sale, first, to the
payment of all costs and expenses of conducting the sale or caring for or
storing the property; second, toward the payment of any indebtedness, including,
without limitation, indebtedness for rent, which may be or may become due from
Tenant to Landlord; and third, to pay Tenant, on demand in writing, any surplus
remaining after all indebtedness of Tenant to Landlord has been fully paid;
(b) perform, on behalf and at the expense of Tenant, any obligation of Tenant
under this Lease which Tenant has failed to perform and of which Landlord shall
have given Tenant notice, the cost of which performance by Landlord, together,
with interest thereon at the rate of twelve percent (12%) per annum, from the
date of such expenditure, shall be deemed additional rent and shall be payable
by Tenant to Landlord upon demand; (c) elect to terminate this Lease and the
tenancy created hereby by giving notice of such election to Tenant in which
event Tenant shall be liable for Base Rent, additional rent, and other
indebtedness that otherwise would have been payable by Tenant during the
remainder of the Term had there been no Event of Default, and on notice reenter
the Premises, by summary proceedings or otherwise, and remove Tenant and all
other persons and property from the Premises, and store such property in a
public warehouse or elsewhere at the cost and for the account of Tenant, without
resort to legal process and without Landlord being deemed guilty of trespass or
becoming liable for any loss or damage occasioned thereby; and also the right,
but not the obligation, to re-let the Premises for any unexpired balance of the
Term, and collect the rent therefor. In the event of such re-letting by
Landlord, the re-letting shall be on such terms, conditions and rental as
Landlord may deem proper, and the proceeds that may be collected from the same,
less the expense of re-letting (including reasonable leasing fees and
commissions and reasonable costs of renovating the Premises), shall be applied
upon Tenant’s rental obligation as set forth in this Lease for the unexpired
portion of the Term. Tenant shall be liable for any balance that may be due
under this Lease, although Tenant shall have no further right of possession of
the Premises; and (d) exercise any other legal or equitable right or remedy
which it may have at law or in equity. Notwithstanding the provisions of clause
(b) above and regardless of whether an Event of Default shall have occurred,
Landlord may exercise the remedy described in clause (b) without any notice to
Tenant if Landlord, in its good faith judgment, believes it would be materially
injured by the failure to take rapid action, or if the unperformed obligation of
Tenant constitutes an emergency.

 

22



--------------------------------------------------------------------------------

TIME IS OF THE ESSENCE IN THIS LEASE.

TO THE EXTENT PERMITTED BY LAW, TENANT HEREBY EXPRESSLY WAIVES ANY AND ALL
RIGHTS OF REDEMPTION, GRANTED BY OR UNDER ANY PRESENT OR FUTURE LAWS IN THE
EVENT OF TENANT’S BEING EVICTED OR DISPOSSESSED FOR ANY CAUSE, OR IN THE EVENT
OF LANDLORD’S OBTAINING POSSESSION OF THE PREMISES, BY REASON OF THE VIOLATION
BY TENANT OF ANY OF THE COVENANTS AND CONDITIONS OF THIS LEASE, OR OTHERWISE.
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
PARTY ON ANY AND EVERY MATTER, DIRECTLY OR INDIRECTLY ARISING OUT OF OR WITH
RESPECT TO THIS LEASE, INCLUDING, WITHOUT LIMITATION, THE RELATIONSHIP OF
LANDLORD AND TENANT, THE USE AND OCCUPANCY BY TENANT OF THE PREMISES, ANY
STATUTORY REMEDY AND/OR CLAIM OF INJURY OR DAMAGE REGARDING THIS LEASE.

Any costs and expenses incurred by Landlord (including, without limitation,
reasonable attorneys’ fees) in enforcing any of its rights or remedies under
this Lease as Landlord may be entitled to under Section 52 shall be deemed to be
additional rent and shall be repaid to Landlord by Tenant upon demand.

Notwithstanding any of the other provisions of this Lease, in the event Tenant
shall voluntarily or involuntarily come under the jurisdiction of the Federal
Bankruptcy Code and thereafter Tenant or its trustee in bankruptcy, under the
authority of and pursuant to applicable provisions thereof, shall have the power
and so using same determine to assign this Lease, Tenant agrees that (i) Tenant
or its trustee shall provide to Landlord sufficient information enabling it to
independently determine whether Landlord will incur actual and substantial
detriment by reason of such assignment and (ii) “adequate assurance of future
performance” under this Lease, as that term is generally defined under the
Federal Bankruptcy Code, shall be provided to Landlord by Tenant and its
assignee as a condition of the assignment.

22. Damages. If this Lease is terminated by Landlord pursuant to Section 21,
Tenant shall, nevertheless, remain liable for all rent and damages which may be
due or sustained prior to such termination, and all reasonable costs, fees and
expenses including, but not limited to, attorneys’ fees, costs and expenses
incurred by Landlord in pursuit of its remedies hereunder, or in renting the
Premises to others from time to time and additional damages (the “Liquidated
Damages”), which shall be an amount equal to the total rent which, but for
termination of this Lease, would have become due during the remainder of the
Term, less the amount of rent, if any, which Landlord shall receive during such
period from others to whom the Premises may be rented (other than any additional
rent received by Landlord as a result of any failure of such other person to
perform any of its obligations to Landlord), in which case such Liquidated
Damages shall be computed and payable in monthly installments, in advance on the
first day of each calendar month following termination of the Lease and
continuing until the date on which the Term would have expired but for such
termination, and any suit or action brought to collect any such Liquidated
Damages for any month shall not in any manner prejudice the right of Landlord to
collect any Liquidated Damages for any subsequent month by a similar proceeding.

If this Lease is terminated pursuant to Section 21, Landlord may relet the
Premises or any part thereof, alone or together with other premises, for such
term(s) which may be greater or less than the

 

23



--------------------------------------------------------------------------------

period which otherwise would have constituted the balance of the Term and on
such terms and conditions (which may include concessions, free rent and/or
alterations of the Premises) as Landlord, in its sole discretion, may determine,
but Landlord shall not be liable for, nor shall Tenant’s obligations hereunder
be diminished by reason of, any failure by Landlord to relet the Premises or any
failure by Landlord to collect any rent due upon such reletting.

23. Services and Utilities. Landlord shall provide the following listed services
and utilities, namely:

(a) heating, ventilation, and air conditioning (“HVAC”) for the Premises during
“Normal Business Hours” (as defined below);

(b) electric energy in accordance with Section 24 following;

(c) automatic passenger elevators providing adequate service leading to the
floor on which the Premises are located;

(d) evening janitorial services to the Premises, including removal of trash,
which services shall meet the minimum requirements set forth on Exhibit “F”,
which shall be at the expense of Tenant, with such amounts payable as Additional
Rent and in accordance with the provisions of Section 6.7;

(e) hot and cold water sufficient for drinking, lavatory toilet and ordinary
cleaning purposes from fixtures within the Premises;

(f) replacement of lighting tubes, lamp ballasts and bulbs;

(g) extermination and pest control when and if necessary; and

(h) maintenance of exterior Common Areas in a manner comparable to other first
class suburban office buildings in the Colorado Springs, Colorado area.

Notwithstanding the foregoing, if at any time during the Term, Landlord shall,
after reasonable investigation reasonably determine that trash and similar waste
generated by Tenant and/or emanating from the Premises is in excess of that of
other tenants who have uses substantially similar to Tenant’s Permitted Use (as
defined in Section 5) leasing a premises of the same or similar size to that of
the Premises, Landlord shall bill Tenant and Tenant shall pay to Landlord as
additional rent hereunder within thirty (30) days of the date of Landlord’s
invoice for the same, those costs and expenses of trash removal which are
reasonably attributable to such excess trash and similar waste generated by
Tenant and/or emanating from the Premises. “Normal Business Hours” as used
herein is defined from 8:00 a.m. to 6:00 p.m. on business days and from
8:00 a.m. to 1:00 p.m. on Saturdays. Landlord shall have no responsibility to
provide any services under (a) above except during Normal Business Hours unless
arrangements for after-hours services have been made pursuant to terms and
conditions acceptable to Landlord and embodied in a separate written agreement
between Landlord and Tenant. Landlord reserves the right to stop service of the
HVAC, elevator, plumbing and electric systems, when necessary, by reason of
accident, or emergency, or for repairs, alterations, replacements, or
improvements, which in the judgment of Landlord are desirable or necessary to be
made, until the repairs, alterations, replacements, or improvements shall have
been completed. Landlord shall have no responsibility or liability for failure
to supply HVAC, elevator, plumbing, cleaning, and electric service, during the
period when prevented from so doing by laws, orders, or regulations of any
Federal, State, County or Municipal authority or by strikes, accidents or by any
other cause whatsoever beyond

 

24



--------------------------------------------------------------------------------

Landlord’s control. Landlord’s obligations to supply HVAC are subject to
applicable laws and regulations as to energy conservation and other such
restrictions. In the event that Tenant should require supplemental HVAC for the
Premises, any maintenance, repair and/or replacement required for such
supplemental service shall be performed by and at the expense of Tenant.

24. Electric Current. Tenant acknowledges that the Premises are or will be
separately metered for electric consumption . Throughout the Term, Tenant shall
pay the provider of such electric services directly for the services consumed at
the Premises, and such amounts shall be in addition to the Rent due hereunder.

Landlord has advised Tenant that presently the City of Colorado Springs (CSU)
(“Electric Service Provider”) is the utility company selected by Landlord to
provide electricity to the Building. Notwithstanding the foregoing, if permitted
by law, Landlord shall have the right at any time and from time to time during
the Term to either contract for service from a different company or companies
providing electricity service (each such company shall hereinafter be referred
to as an “Alternative Service Provider”) or continue to contract for service
from the Electric Service Provider.

Tenant shall cooperate with Landlord, the Electric Service Provider and any
Alternate Service Provider at all times and, as reasonably necessary, shall
allow Landlord, the Electric Service Provider, and any Alternative Service
Provider reasonable access to the Building’s electric lines, feeders, risers,
wiring and any other machinery within the Premises, provided that Landlord shall
use its reasonable efforts to minimize its interference with Tenant’s business
in the Premises.

25. Telephone and Telecommunications. Tenant shall be responsible for contacting
the utility company supplying the telephone service and arranging to have such
telephone facilities as it may desire to be extended and put into operation in
the Premises. Tenant acknowledges and agrees that all telephone and
telecommunications services desired by Tenant shall be ordered and utilized at
the sole expense of Tenant. All costs related to any installation and the
provision of such service shall be borne and paid for directly by Tenant. Upon
request of Landlord, Tenant, at Tenant’s expense, shall remove the telephone
facilities at the expiration or sooner termination of the Term. Landlord will
allow Tenant access for wiring, including electric, data and telecom, within the
Building’s public areas and designated chases, but will not guarantee access of
the wiring through another tenant’s space. Tenant, at Tenant’s expense, shall be
responsible for the relocation and its associated costs, if requested, of any
data, telecom or electrical wiring that runs through another tenant’s space,
including the plenum area or otherwise.

In the event Tenant wishes to utilize the services of a telephone or
telecommunications provider whose equipment is not servicing the Building at
such time Tenant wishes to install telecommunications equipment serving the
Premises (“Provider”), Tenant shall be entitled to have such Provider install
its lines or other equipment without first securing the prior written consent of
Landlord. Prior to the commencement of any work in or about the Building by the
Provider, the Provider shall agree to abide by such rules and regulations, job
site rules, and such other requirements as reasonably determined by Landlord to
be necessary to protect the interest of the Building and Property, the other
tenants and occupants of the Building and Landlord, including, without
limitation, providing security in such form and amount as reasonable determined
by Landlord. Each Provider must be duly licensed, insured and reputable.
Landlord shall incur no expense whatsoever with respect to any aspect of
Provider’s provision of its services, including without limitation, the costs of
installation, materials and service.

 

25



--------------------------------------------------------------------------------

In addition, Landlord reserves exclusively to itself and its successors and
assigns the right to install, operate, maintain, repair, replace and remove
fiber optic cable and conduit and associated equipment and appurtenances within
the Building and the Premises so as to provide telecommunications service to and
for the benefit of tenants and other occupants of the Building, provided that
Landlord shall use its reasonable efforts to minimize its interference with
Tenant’s business in the Premises.

26. Acceptance of Premises. Landlord has this day purchased the Premises from
Tenant. Accordingly, Landlord makes no representations or warranties regarding
the condition of the Premises, and Tenant accepts the Premises in its as-is
condition.

27. Inability to Perform. This Lease and the obligation of Tenant to pay rent
hereunder and perform all of the other covenants and agreements hereunder on the
part of Tenant to be performed shall in no way be affected, impaired or excused
because Landlord is unable to fulfill any of its obligations under this Lease or
to supply, or is delayed in supplying, any service to be supplied by it under
the terms of this Lease or is unable to make, or is delayed in making any
repairs, additions, alterations, or decorations or is unable to supply, or is
delayed in supplying, any equipment or fixtures if Landlord is prevented or
delayed from so doing by reason of strikes or labor troubles or any outside
cause whatsoever including, but not limited to, governmental preemption in
connection with a National Emergency, or by reason of any rule, order or
regulation of any department or subdivision of any government agency or by
reason of the conditions of supply and demand which have been or are affected by
war or other emergency. Similarly, Landlord shall not be liable for any
interference with any services supplied to Tenant by others if such interference
is caused by any of the reasons listed in this Section. Nothing contained in
this Section shall be deemed to impose any obligation on Landlord not expressly
imposed by other sections of this Lease.

28. No Waivers. The failure of Landlord to insist, in any one or more instances,
upon a strict performance of any of the covenants of this Lease, or to exercise
any option herein contained, shall not be construed as a waiver, or a
relinquishment for the future, of such covenant or option, but the same shall
continue and remain in full force and effect. The receipt by Landlord of rent,
with knowledge of the breach of any covenant hereof, shall not be deemed a
waiver of such breach, and no waiver by Landlord of any provision hereof shall
be deemed to have been made unless expressed in writing and signed by Landlord.

29. Access to Premises and Change in Services. Landlord shall have the right,
without abatement of rent, to enter the Premises at any hour to examine the
same, or to make such repairs and alterations as Landlord shall deem necessary
for the safety and preservation of the Building, and also to exhibit the
Premises to be let; provided, however, that except in the case of emergency,
such entry shall only be after notice first given to Tenant and provided that
Landlord shall use its reasonable efforts to minimize its interference with
Tenant’s business in the Premises. If, during the last month of the Term, Tenant
shall have removed all or substantially all of Tenant’s property therefrom,
Landlord may immediately enter and alter, renovate and redecorate the Premises,
without elimination or abatement of rent, or incurring liability to Tenant for
any compensation, and such acts shall have no effect upon this Lease. Nothing
herein contained, however, shall be deemed or construed to impose upon Landlord
any obligation, responsibility or liability whatsoever, for the care,
supervision or repair, of the Building or any part thereof, other than as herein
elsewhere expressly provided. Landlord shall also have the right at any time,
without the same constituting an actual or constructive eviction and without
incurring any liability to Tenant therefor, to change the arrangement and/or
location of entrances or passageways, doors and doorways, and corridors, stairs,
toilets, elevators, or other public parts of the Building, and to change the
name by which the

 

26



--------------------------------------------------------------------------------

Building is commonly known and/or its mailing address provided that Landlord
(1) gives 60 days advance written notice thereof to Tenant, (2) provides Tenant
with access to the Premises at all times sufficient for Tenant to conduct its
business at the Premises, (3) uses its reasonable efforts to minimize its
interference with Tenant’s business in the Premises and (4) except if an address
change is required by any governmental authority, pays all costs incurred by
Tenant in connection therewith (including, without limitation, the cost of new
stationery, new business cards and changes to Tenant’s web site, provided that
any new items or change required pursuant to this Section shall be of similar
cost and quality of that which existed immediately preceding the address
change).

30. Estoppel Certificates. Landlord and Tenant agree, at any time and from time
to time, upon not less than ten (10) business days’ prior request by the other
party hereto to execute, acknowledge and deliver to the other party an estoppel
certificate (substantially in the form attached hereto as Exhibit “D” for
purposes of an estoppel certificate requested of Tenant, or for purposes of an
estoppel certificate requested of Landlord, such other reasonable form requested
by a third party, provided such form is limited to the items set forth below and
other items which are reasonably requested by Tenant or such third party) which
certifies that this Lease is unmodified and in full force (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications) and the dates through which the rent and other charges have
been paid in advance, if any, and stating whether or not to the best knowledge
of the signer of such certificate the other party hereto is in default in
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the signer may have knowledge, it
being intended that any such statement delivered hereunder may be relied upon by
third parties not a party to this Lease.

31. Subordination.

Tenant accepts this Lease, and the tenancy created hereunder, subject and
subordinate to any mortgages, overleases, leasehold mortgages or other security
interests now or hereafter a lien upon or affecting the Building or the Property
or any part thereof (any or all, a “Mortgage”). Tenant shall, at any time
hereafter, within ten (10) Business Days after request from Landlord, execute a
Subordination, Non-Disturbance Agreement (“SNDA”) or any instruments or leases
or other documents that may be reasonably required by any mortgage or mortgagee
or overlandlord (herein a “Mortgagee”) for the purpose of subjecting or
subordinating this Lease and the tenancy created hereunder to the lien of any
such mortgage or mortgages or underlying lease (provided that such SNDA,
instrument, lease or other document does not increase Tenant’s payment
obligations or other liability under this Lease or reduce Tenant’s rights or
Landlord’s obligations hereunder). Landlord will use commercially reasonable
efforts to obtain for Tenant’s benefit an SNDA from any Mortgagee, in form
reasonably satisfactory to Tenant and such Mortgagee, provided that any changes
required by Tenant to such Mortgagee’s standard form, will be at Tenant’s sole
expense. As of the Effective Date, there is no Mortgage encumbering the
Building.

32. Attornment. Tenant agrees that upon any termination of Landlord’s interest
in the Premises, Tenant shall, upon request, attorn to the person or
organization then holding title to the reversion of the Premises (the
“Successor”) and to all subsequent Successors, and shall pay to the Successor
all of the rents and other monies required to be paid by Tenant hereunder and
perform all of the other terms, covenants, conditions and obligations in this
Lease contained; provided, however, that if in connection with such attornment
Tenant shall so request from such Successor in writing, such Successor shall
execute and deliver to Tenant an instrument wherein such Successor agrees that
as long as Tenant performs all of the terms, covenants and conditions of this
Lease, on Tenant’s part to be performed,

 

27



--------------------------------------------------------------------------------

Tenant’s possession under the provisions of this Lease shall not be disturbed by
such Successor. In the event that the Mortgagee succeeds to the interest of
Landlord hereunder and is advised by its counsel that all or any portion of the
Base Rent or additional rent payable by Tenant hereunder is or may be deemed to
be unrelated business income within the meaning of the United States Internal
Revenue Code or regulations issued thereunder, Mortgagee, as Landlord, shall
have the right at any time, from time to time, to notify Tenant in writing of
the required changes to the Lease. Tenant shall execute all documents necessary
to effect any such amendment within ten (10) days after written request from
Mortgagee, as landlord, provided that in no event shall such amendment increase
Tenant’s payment obligations or other liability under this Lease or reduce
Tenant’s rights or Landlord’s obligations hereunder.

33. Notices. All notices and other communications to be made hereunder shall be
in writing and shall be delivered to the addresses set forth below by any of the
following means: (a) personal service or receipted courier service;
(b) telecopying (if confirmed in writing sent by the methods specified in
clauses (a), (b) or (c) of this Section), or (c) nationally-recognized overnight
delivery service. Such addresses may be changed by notice to the other parties
given in the same manner as provided above. Any notice or other communication
sent pursuant to clause (a) or (b) hereof shall be deemed received upon such
personal service or upon dispatch by electronic means, and/or if sent pursuant
to subsection (c) shall be deemed received the next succeeding business day
following deposit with such nationally recognized overnight delivery service.

 

If to Landlord:   COPT Academy Ridge, LLC   c/o Corporate Office Properties,
L.P.   6711 Columbia Gateway Drive, Suite 300   Columbia, Maryland 21046   Attn:
General Counsel   Telecopier: 443-285-7652 If to Tenant:   At the Premises and
to Tenant’s Notice Address (including with a copy to the address set forth
thereunder).

Any party may designate a change of address by written notice to the above
parties, given at least ten (10) days before such change of address is to become
effective.

34. Intentionally Deleted. .

35. Tenant’s Space - As-Is. Landlord and Tenant agree that the Premises are
being conveyed by Tenant to Landlord as of the Effective Date. Accordingly, the
Premises are leased to Tenant in their as-is condition, without representation
or warranty by Landlord, and without any obligation of Landlord to construct
Tenant Improvements or perform any other work in the Premises. By continuing
possession and occupation of the Premises, Tenant shall be deemed to have
accepted the Premises in their current condition.

36. Quiet Enjoyment. Tenant, upon the payment of rent and the performance of all
the terms of this Lease, shall have the right, at all times during the Term, to
peaceably and quietly enjoy the Premises without any disturbance from Landlord
or any other person claiming through Landlord.

37. Vacation of Premises. Tenant shall vacate the Premises at the end of the
Term. If Tenant fails to vacate at such time there shall be payable to Landlord
an amount equal to one hundred fifty percent (150%) of the monthly Base Rent
stated in Section 1.1.7 paid immediately prior to the holding over

 

28



--------------------------------------------------------------------------------

period for each month or part of a month (pro rated for any partial month) that
Tenant holds over, plus all other payments provided for herein, and the payment
and acceptance of such payments shall not constitute an extension or renewal of
this Lease. In event of any such holdover, Landlord shall also be entitled to
all remedies provided by law for the speedy eviction of tenants, and to the
payment of all attorneys’ fees and expenses incurred in connection therewith.

38. Members’ Liability. It is understood that the Landlord of the Building is a
Colorado limited liability company. All obligations of the Landlord hereunder
are limited to the net assets of the Landlord from time to time. No member of
Landlord, or of any successor partnership, whether now or hereafter a member,
shall have any personal responsibility or liability for the obligations of
Landlord hereunder.

39. Separability. If any term or provision of this Lease or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Lease or the application of such term or
provision of such term or provision to persons or circumstances other than those
as to which it is held invalid or unenforceable, shall not be affected thereby,
and each term and provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.

40. Indemnification.

40.1 Tenant’s Indemnification. Tenant shall indemnify and hold harmless Landlord
and all of its and their respective members, partners, directors, officers,
agents and employees from any and all liability, loss, cost or expense arising
from all third-party claims resulting from or in connection with:

40.1.1 the conduct of any business by Tenant (or any assignee, sublessee,
Affiliate, Business Relationship Entity or agent of Tenant) in or about the
Premises, or any condition created by Tenant (or any assignee, sublessee,
Affiliate, Business Relationship Entity or agent of Tenant) in or about the
Premises, in either case during the Term of this Lease;

40.1.2 any act, omission or negligence of Tenant or any of its subtenants or
licensees or its or their partners, directors, officers, agents, employees,
invitees or contractors provided however that Tenant shall not be required to
indemnify Landlord for any violation that would otherwise be covered by
Landlord’s zoning representation in Section 7;

40.1.3 any accident, injury or damage whatever occurring in, at or upon the
Premises during the Term of this Lease, other than those items covered under
Landlord’s indemnity as described in Section 40.2;

40.1.4 any breach or default by Tenant (after notice thereof to Tenant by
Landlord and the expiration of any applicable cure period) in the full and
prompt payment and performance of Tenant’s obligations under this Lease;

together with all costs and expenses reasonably incurred or paid in connection
with each such claim or action or proceeding brought thereon, including, without
limitation, all reasonable attorney’s fees and expenses.

In case any action or proceeding is brought against Landlord and/or any of its
and their respective partners, directors, officers, agents or employees and such
claim is a claim from which Tenant is obligated to indemnify Landlord pursuant
to this Section, Tenant, upon written notice from Landlord shall resist and
defend such action or proceeding (by counsel reasonably satisfactory to
Landlord). The obligations of Tenant under this Section shall survive
termination of this Lease.

 

29



--------------------------------------------------------------------------------

40.2 Landlord’s Indemnification. Landlord shall indemnify and hold harmless
Tenant and all of its and their respective members, partners, directors,
officers, agents and employees from any and all liability, loss, cost or expense
arising from all third-party claims resulting from or in connection with:

40.2.1 the conduct or management of the Building or of any business therein, or
any work or thing whatsoever done, or any condition created in or about the
Building during the Term of this Lease; and

40.2.2 any act, omission or negligence of Landlord or any of its tenants or
licensees or its or their partners, directors, officers, agents, employees,
invitees or contractors; and

40.2.3 any breach or default by Landlord in the full and prompt payment and
performance of Landlord’s obligations under this Lease;

together with all costs and expenses reasonably incurred or paid in connection
with each such claim or action or proceeding brought thereon, including, without
limitation, all reasonable attorney’s fees and expenses.

In case any action or proceeding is brought against Tenant and/or any of its and
their respective partners, directors, officers, agents or employees and such
claim is a claim from which Landlord is obligated to indemnify Tenant pursuant
to this Section, Landlord, upon written notice from Tenant shall resist and
defend such action or proceeding (by counsel reasonably satisfactory to Tenant).
The obligations of Landlord under this Section shall survive termination of this
Lease.

41. Captions. All headings anywhere contained in this Lease are intended for
convenience or reference only and are not to be deemed or taken as a summary of
the provisions to which they pertain or as a construction thereof.

42. Brokers. Tenant represents that Tenant has dealt with no broker in
connection with this Lease, and Tenant warrants that no broker negotiated this
Lease or is entitled to any commissions in connection with this Lease.

43. Recordation. Tenant covenants that it shall not, without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole and absolute
discretion, record this Lease or any memorandum of this Lease or offer this
Lease or any memorandum of this Lease for recordation. If at any time Landlord
or any mortgagee of Landlord’s interest in the Premises shall require the
recordation of this Lease or any memorandum of this Lease, such recordation
shall be at Landlord’s expense. If at any time Tenant shall require the
recordation of this Lease or any memorandum of this Lease, such recordation
shall be at Tenant’s expense. If the recordation of this Lease or any memorandum
of this Lease shall be required by any valid governmental order, or if any
government authority having jurisdiction in the matter shall assess and be
entitled to collect transfer taxes or documentary stamp taxes, or both transfer
taxes and documentary stamp taxes on this Lease or any memorandum of this Lease,
Tenant shall execute such acknowledgments as may be necessary to effect such
recordations and pay, upon request of Landlord, one half of all recording fees,
transfer taxes and documentary stamp taxes payable on, or in connection with
this Lease or any memorandum of this Lease or such recordation.

 

30



--------------------------------------------------------------------------------

44. Successors and Assigns. The covenants, conditions and agreements contained
in this Lease shall bind and inure to the benefit of Landlord and Tenant, and
their respective heirs, personal representatives, successors and assigns
(subject, however, to the terms of Section 20 hereof).

45. Integration of Agreements. This writing is intended by the Parties as a
final expression of their agreement and is a complete and exclusive statement of
its terms, and all negotiations, considerations and representations between the
Parties are incorporated. No course of prior dealings between the Parties or
their affiliates shall be relevant or admissible to supplement, explain, or vary
any of the terms of this Lease. Acceptance of, or acquiescence to, a course of
performance rendered under this Lease or any prior agreement between the Parties
or their affiliates shall not be relevant or admissible to determine the meaning
of any of the terms or covenants of this Lease. Other than as specifically set
forth in this Lease, no representations, understandings, or agreements have been
made or relied upon in the making of this Lease.

46. Hazardous Material; Indemnity. Tenant further agrees to the following:

46.1 As used in this Lease, the following terms shall have the following
meanings:

46.1.1 “Environmental Laws” shall mean all federal, state or local statutes,
regulations, rules, ordinances, codes, licenses, permits, orders, approvals,
authorizations, agreements, ordinances, administrative or judicial rulings or
similar items relating to the protection of the environment or the protection of
human health, including, without limitation, all requirements pertaining to
reporting, licensing, permitting, investigation and remediation of emissions,
discharges, Releases or Threats of Releases (as defined below) of Hazardous
Materials into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials or relating to storage tanks.

46.1.2 “Hazardous Materials” shall mean (i) any substance, gas, material or
chemical which is defined as or included in the definition of “hazardous
substances”, “toxic substances”, “hazardous materials”, “hazardous wastes” under
any federal, state or local statute, law, or ordinance or under the regulations
adopted or guidelines promulgated pursuant thereto, including, but not limited
to, the Comprehensive Environmental Response Compensation and Liability Act of
1980, as amended, 42 U.S.C. §§ 9061 et seq. (“CERCLA”); the Hazardous Materials
Transportation Act, as amended 49 U.S.C. §§ 1801 et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901 et seq.; (ii) radon
gas in excess of four (4) picocuries per liter, friable asbestos, urea
formaldehyde foam insulation, petroleum products, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of federal, state or local safety guidelines, whichever are
more stringent; and (iii) any other substance, gas, material or chemical,
exposure to or release of which is prohibited, limited or regulated by any
governmental or quasi-governmental entity or authority that asserts or may
assert jurisdiction over the Premises, the Building or the Property.

46.1.3 “Hazardous Materials Inventory” shall mean a comprehensive inventory of
all Hazardous Materials used, generated, stored, treated or disposed of by
Tenant at the Premises, the Building and/or the Property.

46.1.4 “Losses” shall mean all claims, liabilities, obligations, losses
(including, without limitation, diminution in the value of the Premises, the
Building, or the Property, damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Premises, the Building and/or
the Property, damages arising from any adverse impact on marketing of space),
damages, penalties, fees, actions, judgments, lawsuits, costs, expenses,
disbursements, orders or decrees, including, without limitation, attorneys’ and
consultants’ fees and expenses.

 

31



--------------------------------------------------------------------------------

46.1.5 “Release” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping into soil, surface waters, groundwaters, land, stream sediments, surface
or subsurface strata, ambient air and any environmental medium comprising or
proximate to and affecting the Premises, the Building or the Property.

46.1.6 “Threat of Release” means a substantial likelihood of a Release which
requires action to prevent or mitigate damage to the soil, surface waters,
groundwaters, land, stream sediments, surface or subsurface strata, ambient air
and any environmental medium comprising or proximate to and affecting the
Premises, the Building or the Property.

46.2 Tenant shall not generate, use, manufacture, recycle, handle, store, place,
transport, treat, discharge or dispose of any Hazardous Materials at, on, in or
near the Premises, the Building or the Property or cause any of the foregoing to
occur at, on, in, or near the Premises, the Building or the Property, shall
comply with all Environmental Laws in connection with Tenant’s use or occupancy
of the Premises and the Building, and promptly shall take all remedial action,
at Tenant’s sole cost and expense, but with Landlord’s prior approval (not to be
unreasonably withheld, delayed or conditioned), necessary or desirable to
remedy, clean-up and remove the presence of any Hazardous Materials resulting
from Tenant’s violation of the prohibitions set forth in this sentence or
Tenant’s failure to comply with Environmental Laws. Notwithstanding the
foregoing, Tenant shall not be deemed to be prohibited from using products
containing Hazardous Materials so long as such products are commonly found in an
office environment and are handled, stored, used and disposed of in compliance
with all Environmental Laws. In addition, Tenant shall (i) obtain, maintain in
full force and effect, and comply with, all permits required under Environmental
Laws; (ii) comply with all record keeping and reporting requirements imposed by
Environmental Laws concerning the use, handling, treatment, storage, disposal or
release of Hazardous Materials on the Premises, the Building and the Property;
(iii) report to Landlord any release or discharge of Hazardous Materials within
two (2) business days of such discharge or release; (iv) provide to Landlord
copies of all written reports concerning such discharge of Hazardous Materials
that are required to be filed with governmental or quasi-governmental entities
under Environmental Laws; (vi) maintain and annually update a Hazardous
Materials Inventory with respect to Hazardous Materials used, generated,
treated, stored or disposed of at the Premises, the Building and the Property,
if required by any applicable Environmental Laws, and (vii) make available to
Landlord for inspection and copying, at Landlord’s expense, upon reasonable
notice and at reasonable times and any reports, inventories or other records
required to be kept under Environmental Laws concerning the use, generation,
treatment, storage, disposal or release of Hazardous Materials.

46.3 Without limitation on any other indemnities by or obligations of Tenant to
Landlord under this Lease or otherwise, Tenant hereby covenants and agrees to
indemnify, defend and hold harmless Landlord from and against any Losses
incurred by Landlord as a result of (i) any Release of any Hazardous Material
that occurred (A) prior to the Commencement Date and (B) during the period
during which Tenant held title to the Property and (ii) Tenant’s breach of any
representation, covenant or warranty of Section 46.2 hereof; or as a result of
any claim, demand, liability, obligation, right or cause of action, including,
but not limited to governmental action or other third party action
(collectively, “Claims”), that is asserted against Landlord, the Premises, the
Building or the Property as a result of or which arises directly or indirectly,
in whole or in part, out of the Release, Threat of Release, discharge, deposit,
presence, treatment, transport, handling or disposal of any Hazardous Materials
at, on, under, in, about, or from the Premises, the Building or the Property
attributable to or arising out of the operations or

 

32



--------------------------------------------------------------------------------

activities or presence of Tenant or any assignee, sublessee, agent or
representative of Tenant at or about the Premises, the Building or the Property.
This indemnification of Landlord and its Mortgagee(s) by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state or local governmental agency or political subdivision because
of Hazardous Material present in the soil or ground water on or under the
Building.

46.4 Landlord hereby covenants and agrees to indemnify, defend and hold harmless
Tenant from and against any Losses resulting from the Release of any Hazardous
Materials that were not caused by Tenant or any assignee, sublessee, agent,
Affiliate or Business Relationship Entities of Tenant. Landlord shall, at
Landlord’s sole cost and expense, be responsible for removal, remediation or
encapsulation of any Hazardous Materials (except those that are the
responsibility of Tenant under Section 46.3) as necessary to comply with all
applicable Environmental Laws.

46.5 The indemnities, warranties and covenants contained in this Article shall
survive termination of this Lease.

47. Americans With Disabilities Act. Notwithstanding any other provisions
contained in this Lease and with the purpose of superseding any such provisions
herein that might be construed to the contrary, it is the intent of Landlord and
Tenant that at all times while this Lease shall be in effect that the following
provisions shall be deemed their specific agreement as to how the responsibility
for compliance (and cost) with the Americans With Disabilities Act and
amendments to same (the “ADA”), both as to the Premises and the Property, shall
be allocated between them, namely:

47.1 Modifications, alterations and/or other changes required to and within the
Premises or to the exterior of the Premises, in each case, not due to a change
in the ADA, shall be paid by Tenant within thirty (30) days after receipt of an
invoice from Landlord, together with reasonable supporting documentation.

47.2 Modifications, alterations and/or other changes required to the exterior of
the Premises due to a change in the ADA and which are capital in nature shall be
the responsibility of Landlord and at its sole cost and expense.

47.3 Modifications, alterations and/or other changes required to the exterior of
the Premises due to a change in the ADA and which are not capital in nature
shall be the responsibility of Landlord to perform and the cost of same shall be
considered a part of the Building Expenses and treated as such.

Each party hereto shall indemnify and hold harmless the other party from any and
all liability, loss, cost or expense arising as a result of a party not
fulfilling its obligations as to compliance with the ADA as set forth in this
Section.

48. Several Liability. If Tenant shall be one or more individuals, corporations
or other entities, whether or not operating as a partnership or joint venture,
then each such individual, corporation, entity, joint venturer or partner shall
be deemed to be both jointly and severally liable for the payment of the entire
rent and other payments specified herein.

49. Financial Statements. So long as Tenant remains a wholly owned subsidiary of
Guarantor and does not have separate financial statements, financial statement
requirements shall be as set forth in the Guaranty. In the event of a change in
either of the foregoing, Tenant, within fifteen (15) days after a request from
Landlord, Tenant agrees to deliver to Landlord the most recently available
financial statement and such other information as Landlord from time to time may
reasonably request.

 

33



--------------------------------------------------------------------------------

50. Definition of “Day” and “Days”. As used in the Lease, the terms “day” and
“days” shall refer to calendar days unless specified to the contrary; provided,
however, that if the deadline established for either party’s performance
hereunder occurs on a Saturday, Sunday or banking holiday in the State of
Maryland, the date of performance shall be extended to the next occurring
business day.

 

34



--------------------------------------------------------------------------------

51. Secure Area. An area of the Premises shall be designated, from time to time,
by Tenant as a secure area (the “Secure Area”). Notwithstanding anything to the
contrary contained in this Lease, except in the event of an emergency, Landlord
and its agents shall not exercise any right to enter the Secure Area unless
accompanied by an employee of Tenant. Tenant agrees to make an employee
available to accompany Landlord or its agents during such entry upon reasonable
notice at any time during normal business hours. The location, installation and
maintenance by Tenant of the Secure Area shall comply with all other terms,
covenants and conditions of this Lease. Landlord shall be released from all
obligations and liabilities with respect to the Secure Area under this Lease
(including, without limitation, any obligations to clean, repair or maintain
such area) so long as Landlord does not have access thereto.

Subject to the foregoing paragraph, Tenant hereby acknowledges and agrees that
Landlord or other tenants or occupants of the Building may access any plenum
space located around the Premises, including any the Secure Area, for purposes
of connecting its water and/or sanitary sewer utility lines to the common lines
servicing the Building, except, however, Landlord acknowledges that there will
be specific security requirements for such utility connections.

52. Attorneys’ Fees. In the event any party brings any suit or other proceeding
with respect to the subject matter or enforcement of this Lease, the prevailing
party (as determined by the court, agency or other authority before which such
suit or proceeding is commenced) shall, in addition to such other relief as may
be awarded, be entitled to recover attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, costs and expenses in any such suit or
proceeding. Any settlement reached between Landlord and Tenant prior to the
adjudication of any such enforcement actions (including the exercise by Tenant
of any rights of redemption) shall be deemed shall permit the enforcing party to
the rights set forth hereunder.

53. Telecommunications Equipment. Tenant shall have the non-exclusive right to
enter upon and utilize the roof of the Building for the purposes of installing,
maintaining and repairing any equipment or utilities required in its operation
of its business in the Premises; provided that (i) such equipment is used solely
in connection with Tenant’s business in the Premises and is not available for
use by third-parties, (ii) Tenant submits to Landlord for Landlord’s prior
written approval, such approval not to be unreasonably withheld, conditioned or
delayed, the desired location on the roof to install the equipment and the make,
model and specifications of the equipment, (iii) Tenant, at Tenant’s expense,
shall install, maintain and remove the equipment in coordination with Landlord’s
rooftop consultant; provided, however, that Landlord, at Tenant’s expense, shall
have the right, but not the obligation, to install, maintain and/or remove the
equipment, and (iv) Tenant shall indemnify and hold Landlord, its successors,
assigns, agents, licensees and invitees harmless from any and all damages,
costs, claims, expenses, actions (including reasonable attorney’s fees) in
connection with the equipment, unless resulting from Landlord’s negligence.
Landlord further acknowledges that Tenant has existing satellite equipment in
the area referred to as the “satellite yard” and conduits connecting it to the
Building, and Landlord hereby gives its approval of the installation, placement,
reconfiguration, operation, repair and maintenance of such equipment within the
“satellite yard”. Any expansion or relocation of the “satellite yard” shall be
subject to this Section 53.

54. Exterior Signage. Subject to the approval rights of any existing or future
covenants and/or restrictions of record affecting the lot on which the Building
is located, Tenant, at Tenant’s expense, shall have the right to the existing
exterior sign on the Building, provided that (i) [intentionally omitted],
(ii) Tenant continues to occupy at least 50% of the Rentable Area of the
Building, and (iii) Tenant does not “go dark” for longer than three continuous
months (other than as a result of a casualty or condemnation). Tenant, at
Tenant’s expense, shall maintain any such signage, and obtain all required
permits from any

 

35



--------------------------------------------------------------------------------

governmental authorities or owners’ associations with jurisdiction over the lot
on which the Building is located. At the expiration or sooner termination of
this Lease, at the request of Landlord, Tenant shall remove the exterior signage
on the Building and restore the Building’s surface to that condition which
existed immediately prior to the installation of the signage. In addition, if,
after installation of the signage, any of the conditions set forth in
subsections (i) through (iii) inclusive of the first sentence of this paragraph
are not satisfied, Tenant, at Tenant’s expense, shall remove the signage upon
thirty (30) days’ advance written notice from Landlord and, if requested by
Landlord, restore the Building’s surface to match the condition of the remainder
of the Building. Notwithstanding the foregoing, if Tenant reduces the area of
the Premises below fifty percent (50%) of the Rentable Area of the Building but
all other of the foregoing subsections remain satisfied, Tenant may continue to
have its exterior sign on the Building, but Landlord, at its discretion, may
install or permit to be installed additional exterior signs on the Building for
other tenants (and, if Landlord finds it necessary to relocate Tenant’s exterior
signage in such case, Landlord and Tenant shall cooperate to effectuate a
reasonable resolution (that is, location and placement of said signage) of the
same at Landlord’s expense). Tenant acknowledges that Landlord may install
“branding” signs on the entry door to the Building as well as on the lot on
which the Building is located.

55. Parking. Tenant shall be entitled, at no charge, to the use of the common
parking facilities provided for the Building, which parking facilities shall be
at a minimum that which is required by the applicable zoning codes.

56. Tenant’s One-Time Right to Terminate. Tenant shall have the one time right
to terminate this Lease at the expiration of the tenth (10th) Lease Year,
provided that (i) Tenant gives Landlord at least three hundred sixty (360) days
prior written notice of its intent to terminate the Lease, (ii) there is no
outstanding Event of Default of the nature described in Section 21(f) hereof as
of the date of termination, and (iii) simultaneously with the delivery of its
termination notice, Tenant pays to Landlord a termination fee in the amount One
Million Three Hundred Ninety Thousand Dollars ($1,390,000.00). If Tenant fails
to exercise its termination rights strictly in accordance with the foregoing
provision, this Lease shall remain in full force and effect and Tenant shall
have no further right to terminate this Lease.

57. Guaranty. There is attached hereto as Exhibit “E” and by this reference made
part hereof, a form of Guaranty pursuant to which Guarantor guarantees the
performance of all the terms, covenants and conditions of this Lease on the part
of Tenant to be performed as well as the payment of Rent, and all other sums
whatsoever payable by Tenant pursuant to the terms of this Lease. The execution
by Landlord of this Lease is contingent upon the execution and delivery of the
aforesaid Guaranty by Guarantor without modification, alteration or addition
whatsoever.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively affixed their hands
and seals to this Lease as of the day and year first above written.

 

WITNESS OR ATTEST:    LANDLORD:      COPT ACADEMY RIDGE, LLC  

 

   By:  

/s/ Roger A. Waesche, Jr.

  (SEAL)      Roger A. Waesche, Jr.        Executive Vice President  
WITNESS OR ATTEST:    TENANT:      REAL TIME LOGIC, INC.  

 

   By:  

/s/ James T. Brandt

  (SEAL)      Name: James T. Brandt        Title: Vice President  

 

37